EXHIBIT 10.1

PUBLISHED DEAL CUSIP NO. 11134NAE5

PUBLISHED TERM A-3 FACILITY CUSIP NO. 11134NAG0

PUBLISHED TERM A-5 FACILITY CUSIP NO. 11134NAH8

PUBLISHED TERM A-7 FACILITY CUSIP NO. 11134NAJ4

PUBLISHED REVOLVING FACILITY CUSIP NO. 11134NAF2

CREDIT AGREEMENT

DATED AS OF MAY 7, 2019

AMONG

BROADCOM INC.,

AS

THE BORROWER,

The Guarantors Referred to Herein,

BANK OF AMERICA, N.A.,

AS ADMINISTRATIVE AGENT,

AND

THE OTHER LENDERS AND L/C ISSUERS PARTY HERETO,

AND

JPMORGAN CHASE BANK, N.A.,

AS

SYNDICATION AGENT,

AND

BANK OF AMERICA, N.A.,

DEUTSCHE BANK SECURITIES INC.,

BMO CAPITAL MARKETS CORP.,

BARCLAYS BANK PLC,

BNP PARIBAS SECURITIES CORP.,

CITIBANK, N.A.,

HSBC SECURITIES (USA) INC.,

JPMORGAN CHASE BANK, N.A.,

MIZUHO BANK, LTD.,

MUFG BANK, LTD.,

RBC CAPITAL MARKETS1,

THE BANK OF NOVA SCOTIA,

SUMITOMO MITSUI BANKING CORPORATION, AND

WELLS FARGO SECURITIES, LLC,

AS

JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS

AND

BMO CAPITAL MARKETS CORP.,

BARCLAYS BANK PLC,

BNP PARIBAS,

CITIBANK, N.A.,

HSBC SECURITIES (USA) INC.,

JPMORGAN CHASE BANK, N.A.,

MIZUHO BANK, LTD.,

MUFG BANK, LTD.,

RBC CAPITAL MARKETS,

THE BANK OF NOVA SCOTIA,

SUMITOMO MITSUI BANKING CORPORATION, AND

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS

CO-DOCUMENTATION AGENTS,

AND

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED,

COMMERZBANK AG, NEW YORK BRANCH,

DBS BANK LTD.,

SUNTRUST ROBINSON HUMPHREY, INC., AND

TD BANK, N.A.,

AS

SENIOR MANAGING AGENTS

 

 

1 

RBC Capital Markets is a brand name for the capital markets businesses of Royal
Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

CONTENTS

 

     Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

  

Defined Terms

     1  

1.02

  

Other Interpretive Provisions

     37  

1.03

  

Accounting Terms

     37  

1.04

  

Rounding

     38  

1.05

  

Exchange Rates; Currency Equivalents

     38  

1.06

  

Additional Alternative Currencies

     39  

1.07

  

Change of Currency

     40  

1.08

  

Times of Day

     40  

1.09

  

Letter of Credit Amounts

     40  

1.10

  

Timing of Payment or Performance

     41  

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     41  

2.01

  

Loans

     41  

2.02

  

Borrowings, Conversions and Continuations of Loans

     42  

2.03

  

Letters of Credit

     44  

2.04

  

[Reserved]

     56  

2.05

  

Prepayments

     56  

2.06

  

Termination or Reduction of Commitments

     57  

2.07

  

Amortization of Loans; Repayment of Loans

     57  

2.08

  

Interest

     58  

2.09

  

Fees

     59  

2.10

  

Computation of Interest and Fees

     59  

2.11

  

Evidence of Debt

     60  

2.12

  

Payments Generally; Administrative Agent’s Clawback

     60  

2.13

  

Sharing of Payments by Lenders

     62  

2.14

  

Cash Collateral

     63  

2.15

  

Defaulting Lenders

     64  

2.16

  

Loan Modification Offers.

     67  

2.17

  

Incremental Term Loans; Increase in Commitments

     69  

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     71  

3.01

  

Taxes

     71  

3.02

  

Illegality

     77  

3.03

  

Inability to Determine Rates

     77  

3.04

  

Increased Costs; Reserves on Eurocurrency Rate Loans

     78  

3.05

  

Compensation for Losses

     80  

3.06

  

Mitigation Obligations; Replacement of Lenders

     81  

3.07

  

Survival

     82  

3.08

  

LIBOR Discontinuation.

     82  

ARTICLE IV. CONDITIONS PRECEDENT

     83  

4.01

  

Conditions to Closing Date

     83  

4.02

  

[Reserved]

     84  

4.03

  

Conditions to all Credit Extensions on and after the Closing Date

     84  

 

i



--------------------------------------------------------------------------------

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     85  

5.01

  

Existence, Qualification and Power

     85  

5.02

  

Authorization; No Contravention

     85  

5.03

  

Governmental Authorization; Other Consents

     86  

5.04

  

Binding Effect

     86  

5.05

  

Financial Statements; No Material Adverse Effect

     86  

5.06

  

Litigation

     86  

5.07

  

Taxes

     87  

5.08

  

ERISA Compliance

     87  

5.09

  

Margin Regulations; Investment Company Act

     88  

5.10

  

Compliance with Laws

     88  

5.11

  

Sanctions; Anti-Corruption Laws.

     88  

5.12

  

Disclosure

     88  

5.13

  

Solvency

     89  

ARTICLE VI. AFFIRMATIVE COVENANTS

     89  

6.01

  

Financial Statements

     89  

6.02

  

Certificates; Other Information

     90  

6.03

  

Notices

     91  

6.04

  

Payment of Taxes

     92  

6.05

  

Preservation of Existence, Etc

     92  

6.06

  

Compliance with Laws

     92  

6.07

  

Books and Records

     92  

6.08

  

Use of Proceeds

     92  

6.09

  

Inspection Rights

     92  

ARTICLE VII. NEGATIVE COVENANTS

     93  

7.01

  

Liens

     93  

7.02

  

Fundamental Changes

     94  

7.03

  

Consolidated Interest Coverage Ratio

     95  

7.04

  

Use of Proceeds

     95  

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     95  

8.01

  

Events of Default

     95  

8.02

  

Remedies Upon Event of Default

     98  

8.03

  

Application of Funds

     98  

ARTICLE IX. ADMINISTRATIVE AGENT

     99  

9.01

  

Appointment and Authority

     99  

9.02

  

Rights as a Lender

     99  

9.03

  

Exculpatory Provisions

     100  

9.04

  

Reliance by Administrative Agent

     101  

9.05

  

Delegation of Duties

     101  

9.06

  

Resignation of Administrative Agent

     101  

9.07

  

Non-Reliance on Administrative Agent, Arrangers, Bookrunners, and Other Lenders

     103  

9.08

  

No Other Duties, Etc

     103  

9.09

  

Administrative Agent May File Proofs of Claim

     103  

 

ii



--------------------------------------------------------------------------------

ARTICLE X. MISCELLANEOUS

     104  

10.01

  

Amendments, Etc

     104  

10.02

  

Notices; Effectiveness; Electronic Communication

     106  

10.03

  

No Waiver; Cumulative Remedies; Enforcement

     108  

10.04

  

Expenses; Indemnity; Damage Waiver

     109  

10.05

  

Payments Set Aside

     111  

10.06

  

Successors and Assigns

     111  

10.07

  

Treatment of Certain Information; Confidentiality

     119  

10.08

  

Right of Setoff

     120  

10.09

  

Interest Rate Limitation

     121  

10.10

  

Counterparts; Integration; Effectiveness

     121  

10.11

  

Survival of Representations and Warranties

     121  

10.12

  

Severability

     121  

10.13

  

Replacement of Lenders

     122  

10.14

  

Governing Law; Jurisdiction; Etc

     122  

10.15

  

Waiver of Jury Trial

     123  

10.16

  

No Advisory or Fiduciary Responsibility

     124  

10.17

  

Electronic Execution of Assignments and Certain Other Documents

     124  

10.18

  

USA PATRIOT Act

     125  

10.19

  

Judgment Currency

     125  

10.20

  

ENTIRE AGREEMENT

     126  

10.21

  

Lender ERISA Representation

     126  

10.22

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     127  

10.23

  

California Judicial Reference

     128  

Article XI. GUARANTEE

     128  

11.01

  

Guarantors

     128  

11.02

  

Guarantee

     128  

11.03

  

Guaranty Absolute

     129  

11.04

  

Waivers

     129  

11.05

  

Continuing Guaranty

     130  

11.06

  

Release of Guarantors

     130  

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

1.01    Letter of Credit Commitments 2.01    Commitments 7.01    Existing Liens
10.02    Administrative Agent’s Office; Certain Addresses for Notices EXHIBITS
   A    Form of Loan Notice B    Solvency Certificate C    Form of Note D-1   
Form of Assignment and Assumption D-2    Form of Affiliated Lender Assignment
and Assumption E-1      Form of U.S. Tax Compliance Certificate (For Non-U.S.
Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes) E-2   
Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes) E-3    Form of U.S. Tax
Compliance Certificate (For Non-U.S. Participants That Are Not Partnerships For
U.S. Federal Income Tax Purposes) E-4    Form of U.S. Tax Compliance Certificate
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes) F    Form of Administrative Questionnaire

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of May 7, 2019,
among Broadcom Inc., a Delaware corporation (the “Borrower”), the Guarantors
referred to herein, each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”), each L/C Issuer from time to time
party hereto and Bank of America, N.A., as Administrative Agent.

WHEREAS, the Borrower has requested (a) the Term A-3 Lenders to extend Term
Loans in the form of $2,000,000,000 aggregate principal amount of Term A-3
Loans, (b) the Term A-5 Lenders to extend Term Loans in the form of
$2,000,000,000 aggregate principal amount of Term A-5 Loans, (c) the Term A-7
Lenders to extend Term Loans in the form of $2,000,000,000 aggregate principal
amount of Term A-7 Loans, (d) the Revolving Lenders to provide Revolving Loans,
subject to the Revolving Commitment, which shall be in an aggregate principal
amount of $5,000,000,000, to the Borrower at any time during the Availability
Period and (e) the L/C Issuers to issue Letters of Credit at any time during the
Availability Period, in an aggregate amount at any time outstanding not in
excess of $500,000,000.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2019 Refinancing” has the meaning specified in the definition of “2019
Transactions”.

“2019 Transaction Costs” has the meaning specified in the definition of “2019
Transactions”.

“2019 Transactions” means, collectively, (a) the entry into this Agreement, the
funding of the Loans and the establishment of the Revolving Commitments on the
Closing Date and the consummation of the other transactions contemplated by this
Agreement, (b) the repayment or refinancing of all principal, accrued and unpaid
interest, and fees outstanding on the Closing Date, and the termination of all
outstanding commitments, under the Existing Credit Agreement (such repayment or
refinancing and termination pursuant to this clause (b), the “2019 Refinancing”)
and (c) the payment of the fees and expenses incurred in connection with any of
the foregoing (the “2019 Transaction Costs”).

“Accepting Lenders” has the meaning specified in Section 2.16(a).

“Acquisition” means the acquisition of CA, Inc. and its subsidiaries pursuant to
the Acquisition Agreement.



--------------------------------------------------------------------------------

“Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
July 11, 2018, among the Borrower, Collie Acquisition Corp. and CA, Inc., as
amended, restated or otherwise modified from time to time.

“Administrative Agent” means Bank of America, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

“Affected Facility” has the meaning specified in Section 2.16(a).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliated Debt Fund” means an Affiliated Lender that is a bona fide debt fund
primarily engaged in, or that advises funds or other investment vehicles that
are engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds or similar extensions of credit or securities in the ordinary
course and the investment decisions of which are not controlled, directly or
indirectly, by the Borrower or any Subsidiary thereof or by the private equity
business of any Affiliate of the Borrower.

“Affiliated Lender” means, at any time, any Lender that is an Affiliate of the
Borrower (other than any of the Subsidiaries) at such time.

“Affiliated Lender Cap” has the meaning assigned to such term in
Section 10.06(f)(iii).

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.19.

“Alternative Currency” means, with respect to each L/C Issuer, (i) each currency
(other than Dollars) specified on Schedule 1.01 opposite the name of such L/C
Issuer and (ii) each currency (other than Dollars and currencies set forth in
the preceding clause (i)) that is approved by such L/C Issuer in accordance with
Section 1.06; provided that from and after the date that is ten (10) Business
Days after the Borrower shall have received written notice from an L/C Issuer or
the Administrative Agent that any such currency (other than Dollars) is not a
lawful currency that is readily available and freely transferable and
convertible into Dollars in the London interbank market, no L/C Issuer shall
make any L/C Credit Extension in respect of a Letter of

 

2



--------------------------------------------------------------------------------

Credit denominated or to be denominated in such currency (unless such currency
subsequently becomes an Alternative Currency in accordance with Section 1.06).

“Anti-Corruption Laws” has the meaning specified in Section 5.11(b).

“Applicable Percentage” means, collectively or individually as context requires
(a) in respect of the Term A-3 Facility, with respect to any Term A-3 Lender at
any time, the percentage (carried out to the ninth decimal place) of the Term
A-3 Facility represented by the principal amount of such Term A-3 Lender’s Term
A-3 Loans at such time, (b) in respect of the Term A-5 Facility, with respect to
any Term A-5 Lender at any time, the percentage (carried out to the ninth
decimal place) of the Term A-5 Facility represented by the principal amount of
such Term A-5 Lender’s Term A-5 Loans at such time, (c) in respect of the Term
A-7 Facility, with respect to any Term A-7 Lender at any time, the percentage
(carried out to the ninth decimal place) of the Term A-7 Facility represented by
the principal amount of such Term A-7 Lender’s Term A-7 Loans at such time and
(d) in respect of the Revolving Facility, with respect to any Revolving Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Revolving Facility represented by such Revolving Lender’s Revolving Commitment
at such time, subject to adjustment as provided in Section 2.15. If the
commitment of each Lender to make Loans and the obligation of the L/C Issuers to
make L/C Credit Extensions have been terminated pursuant to Section 8.02 or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender with respect to each Facility is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Ratings as set forth below:

 

Pricing Level

  

Debt Ratings
S&P

/Moody’s

/Fitch

   Term A-3 Facility     Term A-5
Facility &
Revolving Facility     Term A-7 Facility     Commitment
Fee      Euro-
currency
Rate     Base
Rate     Euro-
currency
Rate     Base
Rate     Euro-
currency
Rate     Base
Rate  

1

   ³ A-/A3/A-      0.75 %      0.00 %      0.875 %      0.00 %      1.00 %     
0.00 %      0.075 % 

2

  

BBB+

/Baa1

/BBB+

     0.875 %      0.00 %      1.00 %      0.00 %      1.125 %      0.125 %     
0.10 % 

3

  

BBB

/Baa2

/BBB

     1.00 %      0.00 %      1.125 %      0.125 %      1.25 %      0.25 %     
0.125 % 

4

  

BBB-/Baa3

/BBB-

     1.125 %      0.125 %      1.25 %      0.25 %      1.375 %      0.375 %     
0.15 % 

5

  

£ BB+

/Ba1/BB+

     1.25 %      0.25 %      1.375 %      0.375 %      1.50 %      0.50 %     
0.20 % 

 

3



--------------------------------------------------------------------------------

As used in this definition, “Debt Rating” means, as of any date of
determination, the rating as determined by either S&P, Moody’s or Fitch of the
Borrower’s non-credit-enhanced, senior unsecured long-term debt, or, if no such
rating exists for such Rating Agency on such date of determination, the
corporate rating of the Borrower (collectively, the “Debt Ratings”); provided
that (i) as to any Rating Agency, if neither of the foregoing ratings with
respect to the Borrower are available as of any date of determination, the Debt
Rating for such Rating Agency shall be, if available, the rating of Broadcom
Cayman’s non-credit-enhanced, senior unsecured long-term debt, or, if no such
rating for such Rating Agency exists on such date of determination, the
corporate rating of Broadcom Cayman and (ii) the foregoing clause (i) shall be
applicable only to the extent that Broadcom Cayman is a Guarantor as of such
date of determination.

For purposes of the foregoing, (a) in the event that Debt Ratings are provided
by each of Moody’s, Fitch and S&P, and such Debt Ratings fall within different
pricing levels (i) if any two Debt Ratings are at the same pricing level, the
Applicable Rate shall be based upon such pricing level and (ii) if no two Debt
Ratings are at the same pricing level, the Applicable Rate shall be based upon
the pricing level which is in the middle of the distribution of the three Debt
Ratings, (b) in the event that Debt Ratings are provided by any two of Moody’s,
Fitch and S&P, (i) if such Debt Ratings fall within the same pricing level, the
Applicable Rate shall be based upon such pricing level, and (ii) if such Debt
Ratings fall within different pricing levels, the Applicable Rate shall be based
on the higher of the two levels unless one of the two Debt Ratings is two or
more pricing levels lower than the other, in which case the Applicable Rate
shall be determined by reference to the pricing level immediately below the
pricing level of the higher of the two Debt Ratings, and (c) in the event that a
Debt Rating is provided only by one of Moody’s, Fitch and S&P, the Applicable
Rate shall be based on such pricing level.

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective during the period commencing on the date of
the public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.

“Applicable Time” means, with respect to any L/C Credit Extensions and payments
in any Alternative Currency, the local time in the place of settlement for such
Alternative Currency as determined by the applicable L/C Issuer to be necessary
for timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment. In advance of the initial issuance of a
Letter of Credit in any Alternative Currency, the applicable L/C Issuer shall
provide the Borrower and the Revolving Lenders with written notice of the
Applicable Time for any L/C Credit Extensions and payments in such Alternative
Currency; provided, such L/C Issuer may, upon written notice to the Borrower and
the Revolving Lenders delivered at least one Business Day in advance of the
effectiveness of any update, update the Applicable Time for L/C Credit
Extensions and payments in such Alternative Currency. In the event no such
notice is delivered by the applicable L/C Issuer, the Applicable Time with
respect to such L/C Credit Extensions or the applicable payments shall be the
time specified herein for L/C Credit Extensions and payments in Dollars.

 

4



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity that administers or manages a
Lender (or any Affiliate of such entity).

“Arrangers” means Bank of America, N.A., JPMorgan Chase Bank, N.A., and each
other institution listed as a joint lead arranger on the cover hereto, each in
their capacity as joint lead arrangers.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or Exhibit D-2, as applicable, or any
other form (including electronic documentation generated by use of an electronic
platform) approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP as
in effect on January 1, 2018, and (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP as in effect on January 1, 2018 if such
lease were accounted for as a capital lease.

“Audited Financial Statements” means audited consolidated balance sheets of the
Borrower (or its predecessor for SEC reporting purposes, the Former Parent) and
its consolidated subsidiaries as of the end of, and related statements of income
and cash flows of the Borrower (or its predecessor for SEC reporting purposes,
the Former Parent) and its consolidated subsidiaries for, the three most
recently completed fiscal years ended at least 90 days prior to the Closing
Date; provided that the filing with the SEC of such Exchange Act reports or
filings containing such financial statements by the Borrower (or its predecessor
for SEC reporting purposes, the Former Parent) with respect to the relevant
period shall satisfy the foregoing requirements. The Arrangers hereby
acknowledge receipt of the audited financial statements required pursuant to
this definition for the 2016, 2017 and 2018 fiscal years.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Revolving Commitments Maturity Date, (b) the date of
termination in whole of the Revolving Commitments pursuant to Section 2.06, and
(c) the date of termination in whole of the commitments of all Revolving Lenders
to make Revolving Loans and of the obligation of all L/C Issuers to make L/C
Credit Extensions pursuant to Section 8.02.

“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the

 

5



--------------------------------------------------------------------------------

European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate,” and (c) the Eurocurrency Rate plus 1.00%; and if Base Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by the Administrative Agent based upon
various factors including the Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by the Administrative Agent shall
take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Board of Directors” means:

(a) with respect to a corporation or exempted company, the board of directors of
the corporation or exempted company or any committee thereof duly authorized to
act on behalf of such board;

(b) with respect to a partnership, the board of directors of the general partner
of the partnership;

(c) with respect to a limited liability company, the manager, managing member or
members or any controlling committee of managing members thereof; and

(d) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Bookrunner” means Bank of America, N.A., JPMorgan Chase Bank, N.A., and each
other institution listed as a joint bookrunner on the cover hereto, each in
their capacity as joint bookrunner.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
under the same Facility made, converted or continued on the same date and, in
the case of Eurocurrency Rate Loans, having the same Interest Period.

“Broadcom CA” Broadcom Corporation, a California corporation.

“Broadcom Cayman” Broadcom Cayman Finance Limited, an exempted company
incorporated with limited liability under the laws of the Cayman Islands.

 

6



--------------------------------------------------------------------------------

“Broadcom DE” Broadcom Technologies Inc., a Delaware corporation.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and (b) if such day relates to a
Eurocurrency Rate Loan, means any such day that is also a London Banking Day.

“Capital Leases” means all leases that have been or should be, in accordance
with GAAP, as in effect on January 1, 2018, recorded as capitalized leases.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Subsidiaries during such period in respect of purchased software or
internally developed software and software enhancements that, in conformity with
GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of the Borrower and the Subsidiaries.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or
Revolving Lenders, as collateral for L/C Obligations or obligations of Revolving
Lenders to fund participations in respect of L/C Obligations, cash or deposit
account balances or, if the Administrative Agent and the applicable L/C Issuer
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuer. “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued, but only to the extent such rules, regulations, or published
interpretations or directives are applied to the Borrower and the Subsidiaries
by the Administrative Agent or any Lender in substantially the same manner as
applied to other similarly situated borrowers under comparable syndicated credit
facilities, including, without limitation, for purposes of Section 3.04.

“Change of Control” means the occurrence of any of the following:

(a) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or more series of related
transactions, of all or

 

7



--------------------------------------------------------------------------------

substantially all of the assets of the Borrower and the assets of its
Subsidiaries taken as a whole to any “person” (as that term is defined in
Section 13(d)(3) of the Exchange Act) (other than to the Borrower or its
Subsidiaries); or

(b) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” or “group” of
related persons (as such terms are defined in Section 13(d)(3) of the Exchange
Act) other than (i) the Borrower or one of its Subsidiaries or (ii) any employee
benefit plan of the Borrower or its Subsidiaries, and any person or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of more than 50% of the
Borrower’s Voting Stock or other Voting Stock into which its Voting Stock is
reclassified, consolidated, exchanged or changed, measured by voting power
rather than number of shares.

Notwithstanding the foregoing or any provision of Section 13d-3 of the Exchange
Act, (i) a transaction will not be deemed to involve a Change of Control
pursuant to clauses (a) or (b) above solely because the Borrower becomes a
direct or indirect wholly-owned subsidiary of another Person if immediately
following that transaction no Person or group (other than a Person satisfying
the requirements of this sentence and its subsidiaries) is the beneficial owner,
directly or indirectly, of more than 50% of the Voting Stock of such Person,
measured by voting power rather than number of shares, (ii) a Person or group
shall not be deemed to beneficially own Voting Stock subject to a stock or asset
purchase agreement, merger agreement, option agreement, warrant agreement or
similar agreement (or voting or option or similar agreement related thereto)
until the consummation of the acquisition of the Voting Stock in connection with
the transactions contemplated by such agreement and (iii) a Person or group will
not be deemed to beneficially own the Voting Stock of a Person (the “Subject
Person”) held by a parent of such Subject Person unless it owns more than 50% of
the Voting Stock of such parent, measured by voting power rather than number of
shares.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied (or waived in accordance with Section 10.01).

“Closing Date Guarantors” means, as of the Closing Date, Broadcom CA., Broadcom
Cayman and Broadcom DE; provided that upon the release or discharge of any
Closing Date Guarantor from its Guarantee in accordance with the terms of this
Agreement, such Person shall cease to be a Closing Date Guarantor.

“Co-Documentation Agents” means each institution listed as a co-documentation
agent on the cover hereto, each in their capacity as co-documentation agents.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Commitment” means a Term A-3 Commitment, a Term A-5 Commitment, a Term A-7
Commitment or a Revolving Commitment, as the context may require.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Competitor” has the meaning specified in Section 10.06(b)(vi).

 

8



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:

(i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments, and bank and letter of credit fees and costs of surety bonds in
connection with financing activities,

(ii) provision for taxes based on income, profits, revenue or capital, including
federal, foreign and state income, franchise, and similar taxes based on income,
profits, revenue or capital and foreign withholding taxes paid or accrued during
such period (including in respect of repatriated funds) including penalties and
interest related to such taxes or arising from any tax examinations,

(iii) depreciation and amortization (including amortization of Capitalized
Software Expenditures and amortization of deferred financing fees or costs),

(iv) other non-cash charges and/or losses (other than any accrual in respect of
bonuses) (provided, in each case, that if any non-cash charges and/or losses
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period),

(v) the amount of any non-controlling interest consisting of income attributable
to non-controlling interests of third parties in any non-wholly-owned subsidiary
deducted (and not added back in such period to Consolidated Net Income)
excluding cash distributions in respect thereof,

(vi) the amount of payments made to option holders, stock holders or restricted
stock unit holders of the Borrower or any of its direct or indirect parent
companies in connection with, or as a result of, any distribution being made to
shareholders of such person or its direct or indirect parent companies, which
payments are being made to compensate such option holders as though they were
shareholders at the time of, and entitled to share in, such distribution,

(vii) losses or discounts on sales of receivables and related assets in
connection with any receivables financings (provided, in each case, that if
there are any collections in respect of such losses or discounts in any future
period, the collections in respect thereof shall be subtracted from Consolidated
EBITDA),

 

9



--------------------------------------------------------------------------------

(viii) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification 715, and any other items
of a similar nature,

(ix) Transaction Costs (including any charges associated with the rollover,
acceleration or payout of Equity Interests by management of the Borrower, CA,
Inc. or any of their respective direct or indirect parents in connection with
the Transactions) and 2019 Transaction Costs,

(x) any impairment charge or asset write-off or write-down (including related to
intangible assets (including goodwill), long-lived assets, and investments in
debt and equity securities), and

(xi) any non-cash expense or costs that result from the issuance of stock-based
awards, partnership interest-based awards and similar incentive-based
compensation awards or arrangements.

plus

(b) without duplication and to the extent not included in arriving at such
Consolidated Net Income, the amount of “run rate” cost savings, operating
expense reductions and synergies related to the Transactions or any other
Specified Transaction, any restructuring, cost saving initiative or other
initiative projected by the Borrower in good faith to be realized as a result of
actions that have been taken or initiated or are expected to be taken (in the
good faith determination of the Borrower), including any cost savings, expenses
and charges (including restructuring and integration charges) in connection
with, or incurred by or on behalf of, any joint venture of the Borrower or any
of the Subsidiaries (whether accounted for on the financial statements of any
such joint venture or the Borrower) (i) with respect to the Transactions, on or
prior to the date that is 24 months after the Existing Credit Agreement Closing
Date (including actions initiated prior to the Existing Credit Agreement Closing
Date) and (ii) with respect to any other Specified Transaction, any
restructuring, cost saving initiative or other initiative, within 24 months
after such Specified Transaction, restructuring, cost saving initiative or other
initiative (which cost savings shall be added to Consolidated EBITDA until fully
realized and calculated on a pro forma basis as though such cost savings had
been realized on the first day of the relevant period), net of the amount of
actual benefits realized from such actions; provided that (A) such cost savings
are reasonably quantifiable and factually supportable, (B) no cost savings,
operating expense reductions or synergies shall be added pursuant to this clause
(b) to the extent duplicative of any expenses or charges relating to such cost
savings, operating expense reductions or synergies that are included in clause
(a) above (it being understood and agreed that “run rate” shall mean the full
recurring benefit that is associated with any action taken), and (C) the share
of any such cost savings, expenses and charges with respect to a joint venture
that are to be allocated to the Borrower or any of the Subsidiaries in any
period shall not exceed the total amount

 

10



--------------------------------------------------------------------------------

thereof for any such joint venture multiplied by the percentage of income of
such venture expected to be included in Consolidated EBITDA for such period, in
each case, at any date of determination, for the most recently completed of four
consecutive fiscal quarters ending on or prior to such date for which financial
statements have been (or were required to have been) delivered pursuant to
Section 6.01(a) or Section 6.01(b) (without giving effect to any adjustments
pursuant to this clause (b)),

less

(c) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period),

(ii) the amount of any non-controlling interest consisting of loss attributable
to non-controlling interests of third parties in any non-wholly-owned subsidiary
added (and not deducted in such period from Consolidated Net Income),

in each case, as determined on a consolidated basis for the Borrower and the
Subsidiaries in accordance with GAAP.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all cash interest expense
of the Borrower and the Subsidiaries with respect to all outstanding
Indebtedness thereof described in clause (a) of the definition of Indebtedness
or attributable to Capital Leases (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under hedging agreements), net of cash
interest income of the Borrower and the Subsidiaries, in each case determined in
accordance with GAAP, plus (b) non-cash interest expense resulting solely from
the amortization of original issue discount from the issuance of Indebtedness of
the Borrower and the Subsidiaries (excluding Indebtedness borrowed in connection
with the Transactions or the 2019 Transactions (and any refinancing thereof)) at
less than par, but excluding, for the avoidance of doubt, (i) amortization of
deferred financing costs, debt issuance costs, commissions, fees and expenses
and any other amounts of non-cash interest other than specifically referred to
in clause (b) above (including as a result of the effects of acquisition method
accounting or pushdown accounting), (ii) non-cash interest expense attributable
to the movement of the mark-to-market valuation of obligations under hedging
agreements or other derivative instruments pursuant to FASB Accounting Standards
Codification No. 815-Derivatives and Hedging, (iii) any one-time cash costs
associated with breakage in respect of hedging agreements for interest rates,
(iv) commissions, discounts, yield and other fees and charges (including any
interest expense) incurred in connection with any receivables financing, (v) all
non-recurring cash interest expense or “additional interest” for failure to
timely comply with registration rights obligations, (vi) any interest expense
attributable to the exercise of appraisal rights and the settlement of any
claims or actions (whether actual, contingent or potential) with respect to the
Transactions or any other investment, all as calculated on a

 

11



--------------------------------------------------------------------------------

consolidated basis in accordance with GAAP, (vii) any payments with respect to
make-whole premiums or other breakage costs of any Indebtedness, including,
without limitation, any Indebtedness issued, prepaid, redeemed or otherwise
retired in connection with the Transactions or the 2019 Transactions,
(viii) penalties and interest relating to taxes, (ix) accretion or accrual of
discounted liabilities not constituting Indebtedness, and (x) any expense
resulting from the discounting of Indebtedness in connection with the
application of recapitalization or purchase accounting.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP. There shall be excluded from Consolidated Net Income
for any period the effects from applying acquisition method accounting,
including applying acquisition method accounting to inventory, property and
equipment, loans and leases, software and other intangible assets and deferred
revenue (including deferred costs related thereto and deferred rent) required or
permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and the Subsidiaries),
as a result of the Transactions, any acquisition consummated prior to, or after,
the Closing Date or the amortization or write-off of any amounts thereof;
provided that the following shall not be taken into account when calculating
Consolidated Net Income for any period, without duplication:

(I) the net income for such period of any Person that is not a Subsidiary or
that is accounted for by the equity method of accounting; provided that
Consolidated Net Income shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash or cash
equivalents (or to the extent converted into cash or cash equivalents) by such
Person to the Borrower or a Subsidiary during such period,

(II) accruals and reserves that are established or adjusted as a result of the
Transactions in accordance with GAAP (including any adjustment of estimated
payouts on earn-outs) or changes as a result of the adoption or modification of
accounting policies during such period,

(III) extraordinary, non-recurring or unusual gains or losses (less all fees and
expenses relating thereto) or expenses (including any unusual or non-recurring
operating expenses directly attributable to the implementation of cost saving
initiatives and any accruals or reserves in respect of any extraordinary,
non-recurring or unusual items), severance, relocation costs, integration and
facilities’ opening costs and other business optimization expenses (including
related to new product introductions and other strategic or cost saving
initiatives), restructuring charges, accruals or reserves (including
restructuring and integration costs related to acquisitions prior to or after
the Closing Date and adjustments to existing reserves), whether or not
classified as restructuring expense on the consolidated financial statements,
signing costs, retention or completion bonuses,

 

12



--------------------------------------------------------------------------------

other executive recruiting or retention costs, transition costs, costs related
to closure/consolidation of facilities and curtailments or modifications to
pension and post-retirement employee benefit plans (including any settlement of
pension liabilities and charges resulting from changes in estimates, valuations
and judgments thereof),

(IV) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income,

(V) any income (loss) for such period attributable to the early extinguishment
of Indebtedness, hedging agreements or other derivative instruments,

(VI) any income (loss) from investments recorded using the equity method of
accounting (but including any cash dividends or distributions actually received
by the Borrower or any Subsidiary in respect of such investment),

(VII) any gain (loss) on asset sales, disposals or abandonments (other than
asset sales, disposals or abandonments in the ordinary course of business) or
income (loss) from discontinued operations (but if such operations are
classified as discontinued due to the fact that they are subject to an agreement
to dispose of such operations only when and to the extent such operations are
actually disposed of),

(VIII) any non-cash gain (loss) attributable to the mark-to-market movement in
the valuation of hedging obligations or other derivative instruments pursuant to
FASB Accounting Standards Codification 815-Derivatives and Hedging or
mark-to-market movement of other financial instruments pursuant to FASB
Accounting Standards Codification 825-Financial Instruments; provided that any
cash payments or receipts relating to transactions realized in a given period
shall be taken into account in such period,

(IX) any non-cash gain (loss) related to currency remeasurements of
Indebtedness, the net loss or gain resulting from hedging agreements for
currency exchange risk, revaluations of intercompany balances and other balance
sheet items, and

(X) any fees and expenses (including any transaction or retention bonus or
similar payment, any earnout, contingent consideration, obligation or purchase
price adjustment) incurred during such period, or any amortization thereof for
such period, in connection with any acquisition, investment, asset disposition,
issuance or repayment of debt, issuance of equity securities, refinancing
transaction or amendment or other modification of any debt instrument (in each
case, including any such transaction consummated prior to the Closing Date and
any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case whether or not successful (including, for the
avoidance

 

13



--------------------------------------------------------------------------------

of doubt, the effects of expensing all transaction-related expenses in
accordance with FASB Accounting Standards Codification 805 and gains or losses
associated with FASB Accounting Standards Codification 460).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Rating” has the meaning specified in the definition of Applicable Rate.

“Debtor Relief Laws” means Title 11, U.S. Code or any similar federal, foreign
or state law for the relief of debtors.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Term A-3 Loans, Term A-5 Loans, Term A-7
Loans or Revolving Loans, as applicable, that are Base Rate Loans plus (iii) 2%
per annum; provided, however, that with respect to Term A-3 Loans, Term A-5
Loans, Term A-7 Loans or Revolving Loans, as applicable, that are Eurocurrency
Rate Loans, the Default Rate shall be an interest rate equal to the interest
rate (including the Applicable Rate) otherwise applicable to such Loan plus 2%
per annum, and (b) when used with respect to Letter of Credit Fees, a rate equal
to the Applicable Rate applicable to Revolving Loans that are Eurocurrency Rate
Loans plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any L/C Issuer, as applicable, in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s good faith determination that a condition
precedent to funding (which condition precedent, together with any applicable
default,

 

14



--------------------------------------------------------------------------------

shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of (A) a
proceeding under any Debtor Relief Law or (B) a Bail-In Action, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent in consultation with the
Borrower that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuers and each other Lender promptly following such determination.

“Designated Jurisdiction” means, at any time, a country or territory which is
itself the subject or target of any comprehensive Sanctions (which as of the
Closing Date are Cuba, Iran, North Korea, Syria, and the Crimea region of
Ukraine).

“disposition” or “dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction or by means of a “plan
of division” under the Delaware Limited Liability Company Act or any comparable
transaction under any similar law) of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith.

“Disqualified Lender” has the meaning specified in Section 10.06(b)(vi).

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the applicable L/C Issuer at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

 

15



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iv) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iv)).

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person
(other than, prior to the date of conversion, Indebtedness that is convertible
into Equity Interests) or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 4001(a)(14)
of ERISA or Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Sections 414(m) and (o) of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
insolvent, within the meaning of Title IV of ERISA; (d) the filing of a notice
of intent to terminate any Pension Plan or the treatment of a Pension Plan or
Multiemployer Plan amendment

 

16



--------------------------------------------------------------------------------

as a termination under Section 4041 or 4041A of ERISA; (e) the institution by
the PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan or Multiemployer Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430 or 432 of the Code or Sections 303 or 305 of ERISA; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, subject to
Section 3.08, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent in consultation with the Borrower from time to time)
(the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period and if the Eurocurrency Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement; and

(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for Dollar deposits with a term of one
month commencing that day;

provided that to the extent a successor rate is established pursuant to
Section 3.08, such rate shall be applied in a manner consistent with market
practice; provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent in consultation with the Borrower.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time (with respect to the definition of “Change of Control”
only, as in effect on January 1, 2018).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch

 

17



--------------------------------------------------------------------------------

profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any L/C Issuer or any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of an L/C Issuer or a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Recipient with respect to an applicable interest in a Loan, Letter of Credit
Commitment or Commitment pursuant to a law in effect on the date on which
(i) such L/C Issuer or Lender acquires such interest in the Letter of Credit
Commitment or Commitment, as applicable (or, to the extent such L/C Issuer or
Lender, as applicable, did not issue a Letter of Credit or fund an applicable
Loan pursuant to a prior Letter of Credit Commitment or Commitment, as
applicable, on the date on which such L/C Issuer or Lender, as applicable,
acquires its interest in such Letter of Credit or Loan, as applicable), other
than pursuant to an assignment request by the Borrower under Section 3.06(b) or
(ii) such L/C Issuer or Lender changes its Lending Office, except in each case
to the extent that, pursuant to Section 3.01(a) or (c), amounts with respect to
such Taxes were payable either to such L/C Issuer’s or Lender’s assignor
immediately before such L/C Issuer or Lender, as applicable, acquired the
applicable interest in such Letter of Credit, Loan or Commitment or to such L/C
Issuer or Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any Taxes imposed under FATCA. For purposes of clause (b)(i) of this
definition, a participation acquired pursuant to Section 2.13 shall be treated
as having been acquired on the earliest date(s) on which the applicable L/C
Issuer or Lender acquired the applicable interests in the Letter of Credit
Commitments, Commitments or Loans to which such participation relates.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
November 5, 2018, among the Borrower, the subsidiaries party thereto, the
lenders and other parties from time to time party thereto, and Bank of America,
N.A., as administrative agent.

“Existing Credit Agreement Closing Date” means November 5, 2018.

“Facility” means the Term A-3 Facility, the Term A-5 Facility, the Term A-7
Facility or the Revolving Facility, as the context may require. The term
“Facility” shall include any new classes of term loans or revolving credit
commitments having different terms and conditions than an existing Facility
implemented pursuant to a Permitted Amendment or an Incremental Facility
Amendment.

“Fair Market Value” means with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset. Except as otherwise expressly set forth herein, such value shall
be determined in good faith by the Borrower.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not

 

18



--------------------------------------------------------------------------------

materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, as of the date of this Agreement (or any amended
or successor version described above), and any fiscal or regulatory legislation,
rules, guidance notes or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities implementing the
foregoing.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, director of treasury,
controller or other similar officer of such Person or, in the absence of the
foregoing, a director, manager or similar officer of such Person.

“Fitch” means Fitch Ratings, a business segment of Fitch Group, Inc. and its
successors.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

“Former Parent” means Broadcom Pte. Ltd. (formerly known as Broadcom Limited).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all outstanding L/C Obligations relating to such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board.

 

19



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined in
good faith by a Financial Officer of the Borrower. The term “guarantee” as a
verb has a corresponding meaning.

“Guarantee” has the meaning specified in Section 11.02.

“Guaranteed Obligations” has the meaning specified in Section 11.02.

“Guarantors” means (a) as of the Closing Date, the Closing Date Guarantors and
(b) any other Subsidiary that becomes a Guarantor pursuant to Section 11.01;
provided that upon the release or discharge of any Subsidiary from its Guarantee
in accordance with the terms of this Agreement, such Person shall cease to be a
Guarantor.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Impacted Loans” has the meaning specified in Section 3.03.

“Increase Effective Date” has the meaning specified in Section 2.17(d).

“Incremental Arranger” has the meaning specified in Section 2.17(b).

“Incremental Facility Amendment” has the meaning specified in Section 2.17(f).

“Incremental Term Loans” has the meaning specified in Section 2.17(a).

 

20



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (excluding (i) trade accounts payable in the ordinary
course of business, (ii) monetary obligations arising under supply or
consignment agreements, in each case of clause (i) and this clause (ii), not
overdue by more than 90 days or are being contested in good faith by appropriate
proceedings and for which reasonable reserves are being maintained and (iii) any
earn-out obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP and if not paid after being due and
payable);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations; and

(g) all guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. The amount of Indebtedness of
any Person for purposes of clause (e) above shall (unless such Indebtedness has
been assumed by such Person) be deemed to be equal to the lesser of (A) the
aggregate unpaid amount of such Indebtedness and (B) the Fair Market Value of
the property encumbered thereby as determined by such Person in good faith. For
all purposes hereof, the Indebtedness of the Borrower and the Subsidiaries shall
exclude intercompany liabilities arising from their cash management, tax, and
accounting operations and intercompany loans, advances or Indebtedness having a
term not exceeding 364 days (inclusive of any rollover or extensions of terms)
and made in the ordinary course of business. Notwithstanding the foregoing, the
term “Indebtedness” shall not include (i) deferred or prepaid revenue,
(ii) purchase price holdbacks in respect of a portion of the purchase price of
an asset to satisfy warranty or other unperformed

 

21



--------------------------------------------------------------------------------

obligations of the seller and (iii) Indebtedness of any direct or indirect
parent of the Borrower appearing on the balance sheet of the Borrower solely by
reason of push down accounting under GAAP.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date with respect to such Loan; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the fifteenth
day of each March, June, September and December and the applicable Maturity Date
with respect to such Loan.

“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Loan Notice, or such
other period that is twelve months or less requested by the Borrower and
consented to by all the applicable Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the latest Maturity Date then in
effect with respect to the applicable Facility.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

 

22



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of the applicable L/C Issuer and relating to such Letter of Credit.

“Judgment Currency” has the meaning specified in Section 10.19.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage in respect of the Revolving Facility. All L/C Advances
shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed or refinanced as a Revolving
Credit Borrowing, in each case, on the date required pursuant to
Section 2.03(c). All L/C Borrowings shall be denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuers” means (a) each Revolving Lender identified on Schedule 1.01 and
(b) each Revolving Lender that shall have become an L/C Issuer hereunder as
provided in Section 2.03(l) (other than any Person that shall have ceased to be
an L/C Issuer as provided in Section 2.03(m)), each in its capacity as an issuer
of Letters of Credit hereunder; provided that each L/C Issuer may perform its
obligations hereunder through one or more of its Affiliates.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP or
the exclusion of Article 36 of the UCP, as applicable, such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
in each case as extended in accordance with this Agreement from time to time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

23



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Term A-3 Lenders, the Term
A-5 Lenders, the Term A-7 Lenders and the Revolving Lenders.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder. Letters
of Credit may be issued, at the option of the Borrower, in Dollars or in an
Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Commitment” means, as to any L/C Issuer, the obligation of
such L/C Issuer to issue Letters of Credit for the account of the Borrower or
one or more of its Subsidiaries from time to time in an aggregate amount equal
to the Dollar amount of the Letter of Credit Sublimit set forth opposite such
L/C Issuer’s name on Schedule 1.01, or, for any L/C Issuer becoming an L/C
Issuer after the Closing Date, such amount as is separately agreed to in a
written agreement between the Borrower and such L/C Issuer (which such agreement
shall be promptly delivered to the Administrative Agent following execution);
provided that, for the avoidance of doubt, no such Letter of Credit Commitments
of Persons becoming L/C Issuers after the Closing Date shall have the effect of
increasing the Letter of Credit Sublimit.

“Letter of Credit Expiration Date” means the day that is five days prior to the
latest Revolving Commitments Maturity Date then in effect (or, if such day is
not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of (x)
$500,000,000 and (y) the aggregate Revolving Commitments of all L/C Issuers. The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Commitments.

“Liabilities” means the recorded liabilities (including contingent liabilities
that would be recorded in accordance with GAAP) of the Borrower and the
Subsidiaries taken as a whole, as of the Closing Date after giving effect to the
consummation of the 2019 Transactions, determined in accordance with GAAP
consistently applied.

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“LIBOR Successor Rate” has the meaning specified in Section 3.08.

 

24



--------------------------------------------------------------------------------

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Administrative Agent in consultation with the
Borrower, to reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
reasonably determines in consultation with the Borrower).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means the Term A-3 Loans, the Term A-5 Loans, the Term A-7 Loans, the
Revolving Loans and any other extension of credit by a Lender to the Borrower
under Article II.

“Loan Documents” means this Agreement, each Note and each Issuer Document.

“Loan Modification Agreement” means a Loan Modification Agreement, in form
reasonably satisfactory to the Administrative Agent, among the Borrower, the
Administrative Agent and one or more Accepting Lenders, effecting one or more
Permitted Amendments and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.16.

“Loan Modification Offer” has the meaning specified in Section 2.16(a).

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which shall be substantially in the form of Exhibit
A or such other form as may be approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Loan Parties” means the Borrower and the Guarantors.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition of the Borrower and the
Subsidiaries, taken as a whole or (b)

 

25



--------------------------------------------------------------------------------

a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Material Subsidiary” means any Subsidiary (or group of Subsidiaries as to which
a specified condition applies) that would be a “significant subsidiary” under
Rule 1-02(w) of Regulation S-X.

“Maturity Date” means (a) with respect to the Term A-3 Loans, the Term A-3 Loans
Maturity Date, (b) with respect to the Term A-5 Loans, the Term A-5 Loans
Maturity Date, (c) with respect to the Term A-7 Loans, the Term A-7 Loans
Maturity Date and (d) with respect to the Revolving Loans and Revolving
Commitments, the Revolving Commitments Maturity Date.

“Maximum Rate” has the meaning specified in Section 10.09.

“Maximum Secured Debt Limit” means, as of any date of computation thereof, an
amount equal to the greater of (a) $12,957,000,000 and (b) 100% of Consolidated
EBITDA, determined as of the last day of the most recently completed four
consecutive fiscal quarters of the Borrower prior to such date of computation
for which financial statements have been delivered pursuant to Section 6.01.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 101%, or, in the case of Letters of Credit denominated in an
Alternative Currency, 103%, of the Fronting Exposure of the L/C Issuers with
respect to Letters of Credit issued and outstanding at such time, (b) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 2.14(a)(i), (a)(ii) or
(a)(iii), an amount equal to 101%, or, in the case of Letters of Credit
denominated in an Alternative Currency, 103%, of the Outstanding Amount of all
L/C Obligations, and (c) otherwise, an amount reasonably determined by the
Administrative Agent and the L/C Issuers in their sole discretion (which amount
may be 0%).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any “multiemployer plan,” as defined in Section 3(37)
of ERISA, to which the Borrower or any ERISA Affiliate makes or is obligated to
make contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

“Non-Accepting Lender” has the meaning specified in Section 2.16(c).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders or Required Revolving Lenders, as applicable.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

26



--------------------------------------------------------------------------------

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit C.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate of formation
or organization, limited liability company agreement or operating agreement or
other applicable governing agreement (or equivalent or comparable constitutive
documents with respect to any non-U.S. jurisdiction); and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, exempted limited partnership, joint venture or other applicable
agreement of formation or organization and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06(b)).

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or

 

27



--------------------------------------------------------------------------------

repayments of such Loans occurring on such date, and (b) with respect to any L/C
Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, in accordance with banking industry
rules on interbank compensation.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PATRIOT Act” has the meaning specified in Section 10.18.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Section 412 and 430 of the Code and Sections 302 and 303
of ERISA.

“Pension Plan” means any employee pension benefit plan (within the meaning of
Section 3(2) of ERISA), other than a Multiemployer Plan, that is maintained or
is contributed to by the Borrower or any ERISA Affiliate and is either covered
by Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.

“Permitted Amendment” means an amendment to this Agreement and, if applicable,
the other Loan Documents effected in connection with a Loan Modification Offer
pursuant to Section 2.16, applicable to all, or any portion of, the Loans and/or
Commitments of any Facility of the Accepting Lenders providing for (a) an
extension of a maturity date with respect to the Loans and/or Commitments of the
Accepting Lenders, (b) a change in the Applicable Rate with respect to the Loans
and/or Commitments of the Accepting Lenders and/or (c) a change in the fees
payable to, or the inclusion of new fees to be payable to, the Accepting
Lenders, (d) any change to the call protection with respect to the Loans and/or
Commitments of the Accepting Lenders, and/or (e) additional covenants or other
provisions applicable only to periods after the Latest Maturity Date at the time
of such Loan Modification Offer or also added for the benefit of any Loans
and/or Commitments of any Facility remaining outstanding after the issuance or
incurrence of such Loans and/or Commitments (it being understood that no consent
shall be required by the Administrative Agent or any of the Lenders to provide
for such additional covenants or other provisions).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

28



--------------------------------------------------------------------------------

“Plan” means any employee benefit plan, within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained by the Borrower or, solely with
respect to any such plan that is subject to Section 302 of ERISA or Title IV of
ERISA or Section 412 of the Code, any ERISA Affiliate or to which the Borrower
or, solely with respect to any such plan that is subject to Section 302 of ERISA
or Title IV of ERISA or Section 412 of the Code, any ERISA Affiliate is required
to contribute on behalf of any of their respective employees.

“Platform” has the meaning specified in Section 6.02.

“Present Fair Saleable Value” means the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
the Borrower and the Subsidiaries taken as a whole are sold with reasonable
promptness in an arm’s-length transaction under present conditions for the sale
of comparable business enterprises insofar as such conditions can be reasonably
evaluated.

“Public Lender” has the meaning specified in Section 6.02.

“Rating Agency” means each of S&P, Moody’s and Fitch.

“Ratings Event” means the Borrower has obtained a rating (or an advisory or
prospective rating) from any two of the three of S&P, Moody’s and Fitch that,
after giving effect to the proposed release of any Guarantor from its Guarantee
and the substantially simultaneous release of such Guarantor’s guarantee of any
Indebtedness described under clause (a) of the definition thereof of the
Borrower in aggregate outstanding principal amount equal to or greater than the
Threshold Amount, reflect ratings corresponding to pricing level II or better in
the pricing grid in the definition of “Applicable Rate” (i) for the corporate
rating of the Borrower and (ii) with respect to each Facility then outstanding.

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder or under any other Loan Document.

“Register” has the meaning specified in Section 10.06(c).

“Related Indemnified Person” of an Indemnitee means (i) any Controlling Person
or any Affiliate of such Indemnitee, (ii) the respective directors, officers, or
employees of such Indemnitee or any of its Controlling Persons or any of its
Affiliates and (iii) the respective agents, advisors and representatives of such
Indemnitee or any of its Controlling Persons or any of its Affiliates, in the
case of this clause (iii), acting at the instructions of such Indemnitee,
Controlling Person or such Affiliate (it being understood and agreed that any
agent, advisor or representative of such Indemnitee or any of its Controlling
Persons or any of its Affiliates engaged to represent or otherwise advise such
Indemnitee, Controlling Person or Affiliate in connection with the 2019
Transactions is to be deemed to be acting at the instruction of such Person).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents, Controlling Persons, advisors
and representatives of such Person and of such Person’s Affiliates.

 

29



--------------------------------------------------------------------------------

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the 30 day
notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders at such
time. The Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Credit Exposures and unused Revolving Commitments representing more
than 50% of the aggregate Revolving Credit Exposures and unused Revolving
Commitments of all Revolving Lenders at such time. The Revolving Credit Exposure
and unused Revolving Commitment of any Defaulting Lender shall be disregarded in
determining Required Revolving Lenders at any time.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, director of
treasury, secretary, controller or other similar officer, manager or a director
of a Loan Party, including any individual designated by any of the foregoing
officers or directors pursuant to a power of attorney, and with respect to
certain limited liability companies or partnerships that do not have officers,
any director, manager, sole member, managing member or general partner thereof,
and solely for purposes of the delivery of certificates pursuant to
Section 4.01(a)(iii), the secretary or any assistant secretary of the applicable
Loan Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of the
applicable Loan Party shall be conclusively presumed to have been authorized by
all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Revaluation Date” means, with respect to any Letter of Credit issued in an
Alternative Currency, each of the following: (i) the date of issuance of such
Letter of Credit, (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof, (iii) each date of drawing
thereunder, (iv) the last Business Day of every calendar month after the date of
issuance thereof while such Letter of Credit is outstanding and (v) such
additional dates as any L/C Issuer shall reasonably determine or the Required
Revolving Lenders shall reasonably require.

 

30



--------------------------------------------------------------------------------

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01(d) and
(b) purchase participations in L/C Obligations, in an aggregate principal amount
at any one time outstanding not to exceed the Dollar amount set forth opposite
such Lender’s name on Schedule 2.01(d) or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. On
the Closing Date, the initial aggregate amount of Revolving Commitments was
$5,000,000,000.

“Revolving Commitment Increases” has the meaning specified in Section 2.17(a).

“Revolving Commitments Maturity Date” means the later of (a) the date that is
five (5) years after the Closing Date and (b) if the maturity of the Revolving
Facility is extended pursuant to Section 2.16, such extended maturity date with
respect to the applicable Accepting Lenders as determined pursuant to such
Section; provided that if such date is not a Business Day, the Revolving
Commitments Maturity Date shall be the next preceding Business Day.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Loans of the same Type and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each of the Revolving Lenders pursuant
to Section 2.01(d).

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate Outstanding Amount at such time of its Revolving Loans and the
aggregate Outstanding Amount of such Lender’s L/C Obligations (net of all
participations therein purchased by other Revolving Lenders pursuant to
Section 2.03(b)(ii)) and participations in L/C Obligations at such time.

“Revolving Facility” means the Revolving Commitments, the Revolving Loans and
the L/C Obligations.

“Revolving Lender” means any Lender listed on Schedule 2.01(d) with a Revolving
Commitment, any other Person that shall become a party hereto pursuant to an
Assignment and Assumption that holds a Revolving Commitment or a Revolving Loan
and any other Person that shall have become a party hereto pursuant to an
Incremental Facility Amendment in accordance with Section 2.17 with respect to
the Revolving Facility, in each case other than any such Person that ceases to
be a party hereto pursuant to an Assignment and Assumption.

“Revolving Loan” has the meaning specified in Section 2.01(d).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. and any successor thereto.

“Sanction(s)” means any economic sanction administered or enforced by the United
States government (including without limitation, OFAC), the United Nations
Security Council, the European Union, any European Union member state, Her
Majesty’s Treasury of the United Kingdom or other applicable sanctions
authority.

“Sanctioned Person” means an individual or entity that is or is owned or
controlled by any individuals or entities that are (a) the subject or target of
any Sanctions, (b) included on

 

31



--------------------------------------------------------------------------------

OFAC’s List of Specially Designated Nationals or (c) located, organized or
resident in a Designated Jurisdiction.

“Scheduled Unavailability Date” has the meaning specified in Section 3.08.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Senior Managing Agents” means each institution listed as a senior managing
agent on the cover hereto, each in their capacity as senior managing agents.

“Solvent” means (a) the Fair Market Value of the assets of the Borrower and the
Subsidiaries on a consolidated basis taken as a whole exceeds their Liabilities,
(b) the Present Fair Saleable Value of the assets of the Borrower and the
Subsidiaries on a consolidated basis taken as a whole exceeds their Liabilities,
(c) the Borrower and the Subsidiaries on a consolidated basis taken as a whole
after consummation of the 2019 Transactions is a going concern and has
sufficient capital to reasonably ensure that it will continue to be a going
concern for the period from the date hereof through the Latest Maturity Date
taking into account the nature of, and the needs and anticipated needs for
capital of, the particular business or businesses conducted or to be conducted
by the Borrower and the Subsidiaries on a consolidated basis as reflected in the
projected financial statements and in light of the anticipated credit capacity
and (d) for the period from the date hereof through the Latest Maturity Date,
the Borrower and the Subsidiaries on a consolidated basis taken as a whole will
have sufficient assets and cash flow to pay their Liabilities as those
liabilities mature or (in the case of contingent Liabilities) otherwise become
payable, in light of business conducted or anticipated to be conducted by the
Borrower and the Subsidiaries as reflected in the projected financial statements
and in light of the anticipated credit capacity.

“Specified Transaction” means, with respect to any period, any investment,
acquisition (including the Acquisition), sale or other disposition or transfer
of assets, equity issuance, incurrence or repayment of Indebtedness (including
the 2019 Transactions), dividend or other distribution with respect to any
Equity Interests or purchase, redemption, or termination of any Equity
Interests, in each case, to the extent the Borrower or its Subsidiaries pay or
receive cash or other assets with a fair market value equal to or greater than
the Threshold Amount (as determined by the Borrower in good faith upon the
consummation thereof) in connection with such transaction.

“Spot Rate” for a currency means the rate determined by the applicable L/C
Issuer to be the rate quoted as the spot rate for the purchase by such Person
acting in such capacity of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the applicable L/C Issuer may obtain such
spot rate from another financial institution designated by such L/C Issuer if it
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that such L/C Issuer may use such spot rate
quoted on the date as of which the foreign exchange computation is made.

 

32



--------------------------------------------------------------------------------

“Subject Person” has the meaning specified in the definition of “Change of
Control”.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, exempted or limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP, as well as any other
corporation, limited liability company, partnership, association or other entity
(i) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Successor Borrower” has the meaning specified in Section 7.02.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Syndication Agent” means JPMorgan Chase Bank, N.A., in its capacity as
syndication agent.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or

 

33



--------------------------------------------------------------------------------

possession of property creating obligations that do not appear on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Term A-3 Commitments” means, as to each Term A-3 Lender, the commitment of such
Term A-3 Lender to make a Term A-3 Loan hereunder on the Closing Date, expressed
as an amount representing the maximum principal amount of the Term A-3 Loan to
be made by such Term A-3 Lender hereunder as set forth on Schedule 2.01(a). On
the Closing Date, the initial aggregate amount of initial Term A-3 Commitments
with respect to the Term A-3 Loans was $2,000,000,000.

“Term A-3 Facility” means the Term A-3 Commitments and the Term A-3 Loans.

“Term A-3 Lender” means any Lender listed on Schedule 2.01(a) with a Term A-3
Commitment, any other Person that shall become a party hereto pursuant to an
Assignment and Assumption that holds a Term A-3 Commitment or a Term A-3 Loan
and any other Person that shall have become a party hereto pursuant to an
Incremental Facility Amendment in accordance with Section 2.17 with respect to
the Term A-3 Facility, in each case other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption.

“Term A-3 Loan” means a Loan made by a Term A-3 Lender pursuant to
Section 2.01(a).

“Term A-3 Loans Maturity Date” means the later of (a) the date that is three
(3) years after the Closing Date and (b) if maturity is extended pursuant to
Section 2.16, such extended maturity date as determined pursuant to such
Section; provided that if such date is not a Business Day, the Term A-3 Loans
Maturity Date shall be the next preceding Business Day.

“Term A-5 Commitments” means, as to each Term A-5 Lender, the commitment of such
Term A-5 Lender to make a Term A-5 Loan hereunder on the Closing Date, expressed
as an amount representing the maximum principal amount of the Term A-5 Loan to
be made by such Term A-5 Lender hereunder as set forth on Schedule 2.01(b). On
the Closing Date, the initial aggregate amount of initial Term A-5 Commitments
with respect to the Term A-5 Loans was $2,000,000,000.

“Term A-5 Facility” means the Term A-5 Commitments and the Term A-5 Loans.

“Term A-5 Lender” means any Lender listed on Schedule 2.01(b) with a Term A-5
Commitment, any other Person that shall become a party hereto pursuant to an
Assignment and Assumption that holds a Term A-5 Commitment or a Term A-5 Loan
and any other Person that shall have become a party hereto pursuant to an
Incremental Facility Amendment in accordance with Section 2.17 with respect to
the Term A-5 Facility, in each case other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption.

 

34



--------------------------------------------------------------------------------

“Term A-5 Loan” means a Loan made by a Term A-5 Lender pursuant to
Section 2.01(b).

“Term A-5 Loans Maturity Date” means the later of (a) the date that is five
(5) years after the Closing Date and (b) if maturity is extended pursuant to
Section 2.16, such extended maturity date as determined pursuant to such
Section; provided that if such date is not a Business Day, the Term A-5 Loans
Maturity Date shall be the next preceding Business Day.

“Term A-7 Commitments” means, as to each Term A-7 Lender, the commitment of such
Term A-7 Lender to make a Term A-7 Loan hereunder on the Closing Date, expressed
as an amount representing the maximum principal amount of the Term A-7 Loan to
be made by such Term A-7 Lender hereunder as set forth on Schedule 2.01(c). On
the Closing Date, the initial aggregate amount of initial Term A-7 Commitments
with respect to the Term A-7 Loans was $2,000,000,000.

“Term A-7 Facility” means the Term A-7 Commitments and the Term A-7 Loans.

“Term A-7 Lender” means any Lender listed on Schedule 2.01(c) with a Term A-7
Commitment, any other Person that shall become a party hereto pursuant to an
Assignment and Assumption that holds a Term A-7 Commitment or a Term A-7 Loan
and any other Person that shall have become a party hereto pursuant to an
Incremental Facility Amendment in accordance with Section 2.17 with respect to
the Term A-7 Facility, in each case other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption.

“Term A-7 Loan” means a Loan made by a Term A-7 Lender pursuant to
Section 2.01(c).

“Term A-7 Loans Maturity Date” means the later of (a) the date that is seven
(7) years after the Closing Date and (b) if maturity is extended pursuant to
Section 2.16, such extended maturity date as determined pursuant to such
Section; provided that if such date is not a Business Day, the Term A-7 Loans
Maturity Date shall be the next preceding Business Day.

“Term Loans” means the Term A-3 Loans, the Term A-5 Loans and the Term A-7
Loans.

“Threshold Amount” means $1,500,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the sum of unused
Commitments of such Lender, the Revolving Credit Exposure of such Lender and the
aggregate outstanding principal amount of Term Loans of such Lender at such
time.

“Transaction Costs” has the meaning specified in the definition of
“Transactions.”

“Transactions” means, collectively, (a) the Acquisition, (b) the funding of the
loans on the Existing Credit Agreement Closing Date and the consummation of the
other transactions contemplated by the Existing Credit Agreement, (c) the
repayment or refinancing of all principal, accrued and unpaid interest, and fees
outstanding on the Existing Credit Agreement Closing Date, and the termination
of all outstanding commitments, under CA, Inc.’s (i) Amended and Restated Credit
Agreement dated June 27, 2017 among CA, Inc., the other parties from time to
time party thereto, and Citibank, N.A., as administrative agent, and
(ii) Amended and Restated

 

35



--------------------------------------------------------------------------------

Term Loan Agreement dated April 20, 2018 among CA, Inc., the other parties from
time to time party thereto, and Bank of America, N.A., as administrative agent,
(d) the consummation of any other transactions in connection with the foregoing,
including the repayment or refinancing of certain other indebtedness of the
Borrower or its Subsidiaries and/or CA, Inc. or its subsidiaries and (e) the
payment of the fees and expenses incurred in connection with any of the
foregoing (the “Transaction Costs”).

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCP” means, with respect to any Letter of Credit, the 2007 version of the
“Uniform Customs and Practice for Documentary Credits” of the International
Chamber of Commerce, Publication No. 600 (or such later version thereof as may
be in effect at the time of issuance of such Letter of Credit).

“Unaudited Financial Statements” means an unaudited consolidated balance sheet
of the Borrower (or its predecessor for SEC reporting purposes, the Former
Parent) and its consolidated subsidiaries as at the end of, and related
statements of income and cash flows of the Borrower (or its predecessor for SEC
reporting purposes, the Former Parent) and its consolidated subsidiaries for,
each fiscal quarter (other than the fourth fiscal quarter of a fiscal year) of
the Borrower (or its predecessor for SEC reporting purposes, the Former Parent)
and its consolidated subsidiaries, subsequent to the last fiscal year reflected
in the Audited Financial Statements and ended at least 45 days before the
Closing Date together with the consolidated balance sheet and related statements
of income and cash flows for the corresponding portion of the previous year
(subject, in each case, to normal year-end adjustments and the absence of
footnotes); provided that the filing with the SEC of such Exchange Act reports
or filings containing such financial statements by the Borrower (or its
predecessor for SEC reporting purposes, the Former Parent) with respect to the
relevant period shall satisfy the foregoing requirements. The Arrangers hereby
acknowledge receipt of the unaudited financial statements required pursuant to
this definition for the fiscal quarters ended February 3, 2019.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Voting Stock” of any specified Person as of any date means the capital stock of
such Person that is at the time entitled to vote generally in the election of
the Board of Directors or managers of such Person (or, if such Person is a
partnership, the Board of Directors or other governing body of the general
partner of such Person).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time

 

36



--------------------------------------------------------------------------------

to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and the
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC

 

37



--------------------------------------------------------------------------------

825 and FASB ASC 470-20 on financial liabilities shall be disregarded. For
purposes of determining compliance with the covenant set forth in Section 7.03
or availability of any basket contained in this Agreement, the Consolidated
Interest Coverage Ratio and/or Consolidated EBITDA shall be calculated on a pro
forma basis to give effect to all Specified Transactions (and all Indebtedness
incurred or repaid in connection therewith) that have been made during the
applicable period of measurement or (other than actual compliance with the
financial covenant set forth in Section 7.03) subsequent to such period and
prior to or simultaneously with the event for which the calculation is made,
including any acquisition or disposition outside the ordinary course of
business, including any discontinued operations outside the ordinary course
(provided that if such operations are classified as discontinued due to the fact
that they are subject to an agreement to dispose of such operations only when
and to the extent such operations are actually disposed of).

(b) Changes in GAAP. If at any time any change in GAAP or the application
thereof would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Required Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (A) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and the Subsidiaries or to the
determination of any amount for the Borrower and the Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Exchange Rates; Currency Equivalents.

(a) The applicable L/C Issuer shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of L/C
Credit Extensions and Outstanding Amounts of L/C Obligations denominated in
Alternative Currencies. Such Spot

 

38



--------------------------------------------------------------------------------

Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur.

(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the applicable L/C Issuer on the basis of the Spot Rate as of the
most recent Revaluation Date.

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rates (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.

(d) Notwithstanding anything to the contrary set forth herein, no Default or
Event of Default shall arise as a result of any limitation or threshold set
forth in this Agreement being exceeded solely as a result of changes in currency
exchange rates.

(e) The applicable L/C Issuer shall provide written notice to the Borrower of
each applicable Spot Rate on, and the occurrence of, each Revaluation Date.

1.06 Additional Alternative Currencies.

(a) The Borrower may from time to time request that Letters of Credit be issued
in a currency other than Dollars or any Alternative Currency described in clause
(i) of the definition thereof; provided that such requested currency is a lawful
currency that is readily available and freely transferable and convertible into
Dollars in the London interbank market. Any such request shall be subject to the
approval of the Administrative Agent and the applicable L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten (10) Business Days prior to the date of the desired L/C Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and the applicable L/C Issuer, in their sole discretion). The
Administrative Agent shall promptly notify the applicable L/C Issuer of any such
request. The applicable L/C Issuer shall notify the Administrative Agent, not
later than 11:00 a.m., five (5) Business Days after receipt of such request (or
such other time or date as may be agreed by the Borrower and the Administrative
Agent, in their sole discretion) whether it consents, in its sole discretion, to
the issuance of Letters of Credit in such requested currency.

(c) Any failure by an L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such L/C Issuer to permit Letters of Credit issued by it to be issued in such
requested currency. If the

 

39



--------------------------------------------------------------------------------

Administrative Agent and the applicable L/C Issuer consents to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Borrower and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Letter of Credit
issuances by such L/C Issuer. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Borrower.

(d) In order to implement any Alternative Currency approved in accordance with
this Section 1.06, the Administrative Agent and the Borrower may make any
technical or operational changes to this Agreement as necessary without any
further consent from any Lender or L/C Issuer.

1.07 Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro in accordance with the legislation of the European Union relating to
Economic and Monetary Union as its lawful currency after the date hereof shall
be redenominated into Euro at the time of such adoption, provided that if and to
the extent that such legislation or member state provides that any such
obligation may be paid by debtors in either Euro or the currency of such member
state, then the Borrower shall be permitted to repay such amount either in Euro
or such other currency. If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.09 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect

 

40



--------------------------------------------------------------------------------

at such time (as such amount may be reduced by (a) any permanent reduction of
the maximum stated amount of such Letter of Credit or (b) any amount which is
drawn, reimbursed and no longer available under such Letter of Credit).

1.10 Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance, except as otherwise specified herein, shall extend to
the immediately succeeding Business Day.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans.

(a) Subject solely to the occurrence of the Closing Date, each Term A-3 Lender
severally agrees to make a loan to the Borrower in Dollars in a single drawing
on the Closing Date, in an aggregate amount (i) in accordance with its
Applicable Percentage of the Term A-3 Facility and (ii) not to exceed such
Lender’s Term A-3 Commitment. Amounts borrowed under this Section 2.01(a) and
paid or prepaid may not be reborrowed. The Term A-3 Commitment of each Term A-3
Lender to lend to the Borrower shall automatically terminate on the Closing Date
(but only after giving effect to the Loans made pursuant to this Section 2.01(a)
on such date).

(b) Subject solely to the occurrence of the Closing Date, each Term A-5 Lender
severally agrees to make a loan to the Borrower in Dollars in a single drawing
on the Closing Date, in an aggregate amount (i) in accordance with its
Applicable Percentage of the Term A-5 Facility and (ii) not to exceed such
Lender’s Term A-5 Commitment. Amounts borrowed under this Section 2.01(b) and
paid or prepaid may not be reborrowed. The Term A-5 Commitment of each Term A-5
Lender to lend to the Borrower shall automatically terminate on the Closing Date
(but only after giving effect to the Loans made pursuant to this Section 2.01(b)
on such date).

(c) Subject solely to the occurrence of the Closing Date, each Term A-7 Lender
severally agrees to make a loan to the Borrower in Dollars in a single drawing
on the Closing Date, in an aggregate amount (i) in accordance with its
Applicable Percentage of the Term A-7 Facility and (ii) not to exceed such
Lender’s Term A-7 Commitment. Amounts borrowed under this Section 2.01(c) and
paid or prepaid may not be reborrowed. The Term A-7 Commitment of each Term A-7
Lender to lend to the Borrower shall automatically terminate on the Closing Date
(but only after giving effect to the Loans made pursuant to this Section 2.01(c)
on such date).

(d) Subject to the terms and conditions set forth herein (which conditions, in
the case of Revolving Loans made on the Closing Date, shall be limited to the
occurrence of the Closing Date), each Revolving Lender severally agrees to make
loans (each such loan, a “Revolving Loan”) to the Borrower in Dollars from time
to time, on any Business Day during the Availability Period in an aggregate
amount (i) in accordance with its Applicable Percentage of the Revolving
Facility and (ii) not to exceed at any time outstanding the amount of such

 

41



--------------------------------------------------------------------------------

Lender’s Revolving Commitment; provided, however, that after giving effect to
any Revolving Credit Borrowing, (i) the total Revolving Credit Exposure of all
Revolving Lenders with respect to the Revolving Facility shall not exceed the
Aggregate Commitments under the Revolving Facility and (ii) the Revolving Credit
Exposure of any Revolving Lender shall not exceed such Revolving Lender’s
Revolving Commitment. Within the limits of each Revolving Lender’s Revolving
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(d), prepay under Section 2.05, and reborrow
under this Section 2.01(d).

(e) Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice;
provided, further, that any Loan Notice delivered in connection with a Borrowing
to be made on the Closing Date may be subject to and conditioned upon the
occurrence of the Closing Date. Each such Loan Notice must be received by the
Administrative Agent not later than (i) 11:00 a.m. three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or of any conversion of Eurocurrency Rate Loans to Base
Rate Loans; provided that, with respect to an initial request for Borrowings of
Eurocurrency Rate Loans to be funded on the Closing Date, the Loan Notice shall
be delivered not later than 7:00 a.m., two Business Days prior to the Closing
Date and (ii) 10:00 a.m. on the requested date of any Borrowing of Base Rate
Loans; provided, however, that if the Borrower wishes to request Eurocurrency
Rate Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.
four Business Days prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans, whereupon the Administrative Agent
shall give prompt notice to the Lenders of such request and determine whether
the requested Interest Period is acceptable to all of them. Not later than 11:00
a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans, the Administrative Agent
shall notify the Borrower (which notice may be by telephone) whether or not such
other requested Interest Period has been consented to by all the Lenders. Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Except as provided in Section 2.03(c), each Borrowing of or conversion
to Base Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Loan Notice shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of

 

42



--------------------------------------------------------------------------------

Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each relevant Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection. In the case of a Borrowing, each
relevant Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office on the Business Day specified in the applicable Loan Notice not
later than (i) in the case of Eurocurrency Rate Loans, 11:00 a.m., and (ii) in
the case of Base Rate Loans, 12:00 p.m. Upon satisfaction or waiver of the
applicable conditions set forth in Section 4.03 (or, in the case of any Credit
Extension to be made on the Closing Date, Sections 4.01 and 4.03), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either, at the Borrower’s
option, by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date any such Borrowing is to be made, there are L/C Borrowings
outstanding pursuant to Section 2.03(c)(iii), then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the Borrower as provided
above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in the Administrative Agent’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than twenty Interest Periods (or such greater number as may be
agreed to by the Administrative Agent) in effect with respect to Loans.

 

43



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from and including the Closing Date until the Letter of Credit Expiration Date,
to issue Letters of Credit denominated in Dollars (or in one or more Alternative
Currencies) for the account of the Borrower or any Subsidiary (as specified by
the Borrower in the request for such Letter of Credit), and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or any Subsidiary and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (w) the Outstanding Amount of L/C Obligations under
Letters of Credit issued by any such L/C Issuer shall not exceed such L/C
Issuer’s Letter of Credit Commitment, (x) the total Revolving Credit Exposure of
all Revolving Lenders under the Revolving Facility shall not exceed the
Aggregate Commitments under the Revolving Facility, (y) the Revolving Credit
Exposure of any Revolving Lender shall not exceed such Revolving Lender’s
Revolving Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) An L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless (1) the Required Revolving Lenders have approved such expiry
date or (2) the Borrower shall have provided Cash Collateral reasonably
acceptable to such L/C Issuer; or

 

44



--------------------------------------------------------------------------------

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (1) all the Revolving Lenders have
approved such expiry date, (2) the Borrower shall have provided Cash Collateral
reasonably acceptable to such L/C Issuer or (3) the applicable L/C Issuer
consents (it being understood that, with respect to clauses (2) and (3) above,
the Revolving Lenders shall automatically be released from their participation
obligations with respect to any such Letter of Credit and their obligations to
make Loans or L/C Advances to reimburse the applicable L/C Issuer for amounts
drawn under any such Letter of Credit pursuant to Section 2.03(c), in each case,
from and after the Letter of Credit Expiration Date).

(iii) An L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of Law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is to be denominated in a currency other than Dollars or an
Alternative Currency; or

(D) any Revolving Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
reasonably satisfactory to such L/C Issuer with the Borrower or such Revolving
Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued
and/or other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure.

 

45



--------------------------------------------------------------------------------

(iv) An L/C Issuer shall not amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) Each L/C Issuer shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each L/C Issuer shall have all of the benefits and immunities as provided
herein with respect to such L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by such L/C Issuer, by personal delivery or by any other means acceptable to
such L/C Issuer. Such Letter of Credit Application must be received by such L/C
Issuer and the Administrative Agent not later than 10:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the applicable L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder, (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder and (G) the
purpose and nature of the requested Letter of Credit. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); and (C) the nature of
the proposed amendment. Additionally, the Borrower shall furnish to the
applicable L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such L/C Issuer or the Administrative Agent
may reasonably require.

 

46



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, each applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Subject to the terms and
conditions hereof, such L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such L/C Issuer a risk participation in such Letter of Credit in
an amount equal to the product of such Revolving Lender’s Applicable Percentage
in respect of the Revolving Facility times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance or
amendment, as applicable, of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued or amended, as applicable. Unless otherwise directed by the
applicable L/C Issuer, the Borrower shall not be required to make a specific
request to such L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Revolving Lenders shall be deemed to have
authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date (or, subject to Section 2.03(a)(ii)(B), to
any later time as such L/C Issuer may consent); provided, however, that each
applicable L/C Issuer shall not permit any such extension if such L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise).

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall

 

47



--------------------------------------------------------------------------------

notify the Borrower and the Administrative Agent thereof. The Borrower shall
reimburse the applicable L/C Issuer in the currency in which the relevant Letter
of Credit is denominated, unless, in the case of Letters of Credit denominated
in any Alternative Currency, (A) such L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) the Borrower shall have notified such L/C Issuer promptly following receipt
of such notice that the Borrower (at its option) will provide such reimbursement
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the applicable L/C
Issuer shall notify the Borrower of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof. Not later than (x) in the
case of Letters of Credit to be reimbursed in Dollars, (1) 4:00 p.m. on the date
of any drawing under a Letter of Credit issued by an L/C Issuer or (2) if the
notice described in the first sentence of this Section 2.03(c)(i) with respect
to such drawing is not received by the Borrower from the applicable L/C Issuer
on or prior to 11:00 a.m. on such date of drawing, 11:00 a.m. on the next
succeeding Business Day after receipt by the Borrower of such notice and (y) in
the case of a Letter of Credit to be reimbursed in an Alternative Currency, the
Applicable Time with respect to the applicable L/C Issuer on the next succeeding
Business Day after receipt by the Borrower of the notice described in the first
sentence of this Section 2.03(c)(i) with respect to the drawing of such Letter
of Credit (each such date, an “Honor Date”), the Borrower shall reimburse such
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing in Dollars (or the applicable Alternative Currency, as applicable).
In the event that (A) a drawing denominated in an Alternative Currency is to be
reimbursed in Dollars pursuant to the second sentence in this Section 2.03(c)(i)
and (B) the Dollar amount paid by the Borrower, whether on or after the Honor
Date, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in such Alternative
Currency equal to the drawing, the Borrower agrees, as a separate and
independent obligation, to indemnify the applicable L/C Issuer for the loss
resulting from its inability on that date to purchase such Alternative Currency
in the full amount of the drawing. If the Borrower fails to timely reimburse any
such L/C Issuer on the applicable Honor Date, the Administrative Agent shall
promptly notify each Revolving Lender of such Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Percentage thereof. In such event, the Borrower
shall be deemed to have timely requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the applicable Honor Date in an amount equal to
the Unreimbursed Amount, without regard to the minimum and multiples specified
in Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.03 (other than the delivery of a Loan Notice). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in

 

48



--------------------------------------------------------------------------------

writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Lender shall upon receipt of any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer, in Dollars, at the Administrative Agent’s Office in an amount equal to
its Applicable Percentage of the Unreimbursed Amount not later than 12:00 Noon
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the applicable L/C Issuer in Dollars to reimburse such L/C
Issuer for the amounts required pursuant to Section 2.03(c)(i).

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.03 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the portion of such Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate until paid in full. In such event,
each Revolving Lender’s payment to the Administrative Agent for the account of
such L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Revolving Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Revolving Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Revolving Lender’s
Applicable Percentage of such amount shall be solely for the account of such L/C
Issuer.

(v) Each Revolving Lender’s obligation to make Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against such L/C Issuer, the Borrower, any Subsidiary or any other Person
for any reason whatsoever; (B) in the case of L/C Advances, the occurrence or
continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.03 (other than delivery by the
Borrower of a Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the

 

49



--------------------------------------------------------------------------------

applicable L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the applicable L/C Issuer any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the applicable L/C Issuer shall
be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing. If such Revolving Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Revolving Lender’s
Loan included in the relevant Revolving Credit Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
applicable L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Applicable Percentage thereof in Dollars and in the
same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

50



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligations of the Borrower under this
Section 2.03 shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by any L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrower or any waiver by any
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by any L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, or, as applicable, the ISP or the UCP;

(vii) any payment by any L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or

 

51



--------------------------------------------------------------------------------

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify each applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. No L/C Issuer shall, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any of the Borrower or any of its Affiliates that is communicated to
or obtained by such L/C Issuer or any of its Affiliates in any capacity. Each
L/C Issuer shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to such L/C Issuer by the
Borrower, a Lender or the Administrative Agent. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Revolving Lender for (i) any action taken or omitted in connection herewith at
the request or with the approval of the Revolving Lenders or the Required
Revolving Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and non-appealable judgment; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (ix) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuers,
and each L/C Issuer may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such L/C
Issuer’s willful misconduct, gross negligence, willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit, or material breach of such L/C Issuer’s obligations under this
Agreement, in each case, by obtaining a final and nonappealable judgment in the
Borrowers’ favor by a court of competent jurisdiction. In furtherance and not in
limitation of the foregoing, the L/C Issuers may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuers
shall

 

52



--------------------------------------------------------------------------------

not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. An L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary. In the event that any L/C Issuer performs its obligations
hereunder through one or more of its Affiliates, the provisions of this
Section 2.03(f) shall apply with respect to such Affiliate as if such Affiliate
was an L/C Issuer.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the Borrower when a Letter of
Credit is issued, the rules of the ISP and, to the extent not inconsistent
therewith, the laws of the State of New York, shall apply to each Letter of
Credit. Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower for, and each L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of such L/C Issuer required or
permitted under any Law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where such L/C Issuer or the beneficiary is located, the
practice stated in the ISP or the UCP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade—International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance, subject to adjustment as
provided in Section 2.15, with such Revolving Lender’s Applicable Percentage
with respect to the Revolving Facility, in Dollars, a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Rate
with respect to Revolving Loans that are Eurocurrency Rate Loans (determined on
a per annum basis) times the Dollar Equivalent of the daily amount available to
be drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09. Letter of Credit
Fees shall be (i) due and payable on the fifteenth day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate with respect to Revolving Loans that are
Eurocurrency Rate Loans during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate with respect to Revolving Loans that are Eurocurrency Rate Loans
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to the L/C
Issuers. The Borrower shall pay directly to each applicable L/C Issuer for its
own account, in Dollars, a fronting fee with respect to each Letter of Credit
issued by such L/C Issuer, at the rate

 

53



--------------------------------------------------------------------------------

of 0.125% per annum, computed on the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the fifteenth day of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. In addition, the Borrower shall pay directly to each
applicable L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit issued by it. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any inconsistency or
conflict between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

(l) Designation of Additional L/C Issuers. The Borrower may, at any time and
from time to time, designate as additional L/C Issuers one or more Revolving
Lenders that agree to serve in such capacity as provided below. The acceptance
by a Revolving Lender of an appointment as an L/C Issuer hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, executed by the
Borrower, the Administrative Agent and such designated Revolving Lender and,
from and after the effective date of such agreement, (i) such Revolving Lender
shall have all the rights and obligations of an L/C Issuer under this Agreement
and (ii) references herein to the term “L/C Issuers” shall be deemed to include
such Revolving Lender in its capacity as an issuer of Letters of Credit
hereunder.

(m) Termination / Resignation of an L/C Issuer.

(i) The Borrower may terminate the appointment of any L/C Issuer as an “L/C
Issuer” hereunder by providing a written notice thereof to such L/C Issuer, with
a copy to the Administrative Agent. Any such termination shall become effective
upon the earlier of (A) such L/C Issuer’s acknowledging receipt of such notice
and (B) the fifth Business Day following the date of the delivery thereof;
provided that no such termination shall become effective with respect to any
Letter of Credit issued by such L/C Issuer (or its Affiliates) until and unless
the L/C Obligations attributable to such Letter of Credit shall have been
reduced to zero or Cash Collateralized in an amount equal to the Minimum
Collateral

 

54



--------------------------------------------------------------------------------

Amount. At the time any such termination shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the terminated L/C Issuer
pursuant to Section 2.03(i) with respect to any Letters of Credit to the extent
the L/C Obligations attributable thereto have been reduced to zero or Cash
Collateralized as described above. Notwithstanding the effectiveness of any such
termination, the terminated L/C Issuer shall remain a party hereto and shall
continue to have all the rights, obligations and duties of an L/C Issuer under
this Agreement with respect to Letters of Credit issued by it (or its
Affiliates) prior to and outstanding as of the effectiveness of such
termination, but shall not issue any additional Letters of Credit.

(ii) Any L/C Issuer may resign as an L/C Issuer at any time upon 30 days’ prior
written notice to the Administrative Agent, the Borrower and the Revolving
Lenders; provided that (a) it shall have assigned all of its Commitments and
Loans under the Revolving Facility pursuant to Section 10.06(b) hereof at or
prior to the time of such resignation or (b) another Revolving Lender acceptable
to the Borrower shall have assumed the commitments of such resigning L/C Issuer
to issue Letters of Credit (and, to the extent such assuming Lender was not an
L/C Issuer hereunder, such assuming Lender shall have become an L/C Issuer
hereunder). Notwithstanding the effectiveness of any such resignation, any
resigning L/C Issuer shall remain a party hereto and shall continue to have all
the rights, obligations and duties of an L/C Issuer under this Agreement with
respect to Letters of Credit issued by it prior to and outstanding as of the
effectiveness of such resignation, but shall not issue any additional Letters of
Credit. Upon the appointment of a successor L/C Issuer, (A) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the resigning L/C Issuer other than in respect of Letters of Credit
issued by such resigning L/C Issuer prior to its resignation as set forth above,
as the case may be, and (B) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding on behalf
such resigning L/C Issuer at the time of such succession or make other
arrangements satisfactory to the resigning L/C Issuer to effectively assume the
obligations of such L/C Issuer with respect to such Letters of Credit.

(n) Reporting of Letter of Credit Information. Unless otherwise agreed to by the
Administrative Agent, (i) on the last Business Day of each calendar month,
(ii) on each date that a Letter of Credit is amended, terminated or otherwise
expires, (iii) on each date that an L/C Credit Extension or drawing occurs with
respect to any Letter of Credit, and (iv) upon the request of the Administrative
Agent, each L/C Issuer (or, in the case of clause (ii), (iii) or (iv), each
applicable L/C Issuer) shall deliver to the Administrative Agent a report
setting forth in form and detail reasonably satisfactory to the Administrative
Agent information (including, without limitation, any reimbursement, Cash
Collateral, or termination in respect of Letters of Credit issued by such L/C
Issuer) with respect to each Letter of Credit issued by such L/C Issuer that is
outstanding hereunder. No failure on the part of any L/C Issuer to provide such
information pursuant to this Section 2.03(n) shall limit the obligation of the
Borrower or any applicable Revolving Lender hereunder with respect to its
reimbursement and participation obligations, respectively, pursuant to this
Section 2.03. In addition, the Borrower and the

 

55



--------------------------------------------------------------------------------

applicable L/C Issuer shall notify the Administrative Agent if at any time the
Letter of Credit Commitment of such L/C Issuer is changed (whether pursuant to
Section 2.03(m), by agreement between the Borrower and such L/C Issuer, or
otherwise), and such change shall be reflected in a revised Schedule 1.01.

2.04 [Reserved].

2.05 Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans under any Facility in whole or in
part without premium or penalty; provided that (a) such notice must be in a form
reasonably acceptable to the Administrative Agent and be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans and (ii) on the date of
prepayment of Base Rate Loans; (b) any prepayment of Eurocurrency Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof; and (c) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment, the
Facility (or Facilities) to be prepaid and the Type(s) of Loans to be prepaid
and, if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of
such Loans. The Administrative Agent will promptly notify each Lender under the
applicable Facility of its receipt of each such notice, and of the amount of
such Lender’s Applicable Percentage of such prepayment. If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that, so long as the Administrative Agent is notified prior to the
prepayment date, a notice of optional prepayment may state that such notice is
conditional upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness or the occurrence of some
other identifiable event or condition, in which case such notice of prepayment
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified date of prepayment) if such condition is not satisfied.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.15, each such prepayment shall be
applied to the Loans of the Lenders under the applicable Facility in accordance
with their respective Applicable Percentages. Any prepayment of Loans that are
Term A-5 Loans or Term A-7 Loans pursuant to this Section 2.05(a) shall be
applied to reduce the subsequent scheduled repayments of Term A-5 Loans or Term
A-7 Loans to be made pursuant to Section 2.07(b) or Section 2.07(c), as
applicable, as directed in writing by the Borrower or, if no such direction has
been provided, in direct order of maturity. Notwithstanding anything to contrary
and for the avoidance of doubt, the provisions of this Section 2.05(a) shall
permit any prepayment of Loans on a Facility by Facility basis and on a non-pro
rata basis across Facilities (but not within a single Facility), in each case,
as selected by the Borrower in its sole discretion.

(b) If the Administrative Agent notifies the Borrower in writing that the
aggregate Revolving Credit Exposures of the Revolving Lenders at such time
exceeds 101% of the aggregate Revolving Commitments then in effect, then, within
three Business Days after

 

56



--------------------------------------------------------------------------------

receipt of such written notice from the Administrative Agent, the Borrower shall
prepay Revolving Loans and/or the Borrower shall Cash Collateralize the L/C
Obligations in an aggregate amount at least equal to such excess, or the
Borrower shall take such other action to the extent necessary to eliminate any
such excess; provided, however, that, subject to the provisions of
Section 2.14(a), the Borrower shall not be required to Cash Collateralize the
L/C Obligations pursuant to this Section 2.05(b) unless after any such
prepayment of Revolving Loans, the aggregate Revolving Credit Exposures of the
Revolving Lenders exceeds the aggregate Revolving Commitments then in effect.

2.06 Termination or Reduction of Commitments.

(a) On the Closing Date, the Term A-3 Commitments, the Term A-5 Commitments and
the Term A-7 Commitments shall be automatically and permanently reduced to zero
upon the borrowing of the Term A-3 Loans, Term A-5 Loans and Term A-7 Loans, as
applicable, on the Closing Date. Unless terminated earlier pursuant to
subsection (b) below, the Revolving Commitments shall be automatically and
permanently reduced to zero on the Revolving Commitments Maturity Date
applicable to such Revolving Commitments.

(b) Following the Closing Date, the Borrower may, upon notice to the
Administrative Agent, terminate the Revolving Commitments, or from time to time
permanently reduce the Revolving Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 10:00 a.m. three
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the aggregate amount of the Lenders’ Revolving
Credit Exposures would exceed the Revolving Commitments, and (iv) if, after
giving effect to any reduction of the Revolving Commitments, the Letter of
Credit Sublimit exceeds the amount of the Revolving Commitments, the Letter of
Credit Sublimit shall be automatically reduced by the amount of such excess;
provided, further, that a notice of termination or reduction of the Revolving
Commitments delivered may state that such notice is conditioned upon the
effectiveness of other credit facilities or the receipt of the proceeds from the
issuance of other Indebtedness or the occurrence of some other identifiable
event or condition, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date
of termination or reduction) if such condition is not satisfied. The
Administrative Agent will promptly notify the Revolving Lenders of any such
notice of termination or reduction of the Revolving Commitments. The amount of
any such Revolving Commitment reduction shall not be applied to the Letter of
Credit Sublimit unless otherwise specified by the Borrower or unless required by
proviso (iv) of the preceding sentence. Any reduction of the Revolving
Commitments shall be applied to the Revolving Commitment of each Lender
according to its Applicable Percentage in respect of the Revolving Facility. All
fees accrued until the effective date of any termination of the Revolving
Commitments shall be paid on the effective date of such termination.

2.07 Amortization of Loans; Repayment of Loans.

 

57



--------------------------------------------------------------------------------

(a) The Borrower shall repay to the Administrative Agent for the ratable account
of the Term A-3 Lenders on the applicable Term A-3 Loans Maturity Date, the
aggregate principal amount of the Term A-3 Loans that remains outstanding on
such date, together with all accrued and unpaid interest in respect thereof.

(b) The Borrower shall repay to the Administrative Agent for the ratable account
of the Term A-5 Lenders (which repayments shall be adjusted from time to time
pursuant to Section 2.05(a)) (i) on each March 15, June 15, September 15, and
December 15 occurring on or after June 15, 2021 and prior to the Term A-5 Loans
Maturity Date (or if such day is not a Business Day, the next preceding Business
Day), an amount equal to 2.50% of the aggregate principal amount of Term A-5
Loans actually borrowed on the Closing Date and (ii) on the applicable Term A-5
Loans Maturity Date, the aggregate principal amount of Term A-5 Loans that
remains outstanding on such date, together with, in each case in this clause
(b), all accrued and unpaid interest on the principal amount so paid to but
excluding the date of such repayment.

(c) The Borrower shall repay to the Administrative Agent for the ratable account
of the Term A-7 Lenders (which repayments shall be adjusted from time to time
pursuant to Section 2.05(a)) (i) on each March 15, June 15, September 15, and
December 15 occurring on or after June 15, 2021 and prior to the Term A-7 Loans
Maturity Date (or if such day is not a Business Day, the next preceding Business
Day), an amount equal to 2.50% of the aggregate principal amount of Term A-7
Loans actually borrowed on the Closing Date and (ii) on the applicable Term A-7
Loans Maturity Date, the aggregate principal amount of Term A-7 Loans that
remains outstanding on such date, together with, in each case in this clause
(c), all accrued and unpaid interest on the principal amount so paid to but
excluding the date of such repayment.

(d) The Borrower shall repay to the Administrative Agent for the ratable account
of the Revolving Lenders on the applicable Revolving Commitments Maturity Date,
the aggregate principal amount of Revolving Loans made to the Borrower
outstanding on such date, together with all accrued and unpaid interest on such
principal amount to but excluding the date of such repayment.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate for such
Facility; and (ii) each Base Rate Loan under a Facility shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility.

(b) If any amount (including principal of any Loan, interest, fees or any other
amount) payable by the Borrower under any Loan Document is not paid when due
(after giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(c) Accrued and unpaid

 

58



--------------------------------------------------------------------------------

interest on past due amounts (including interest on past due interest) shall be
due and payable upon demand.

(d) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Revolving Lender in accordance with its Applicable Percentage in
respect of the Revolving Facility, a commitment fee (the “Commitment Fee”) equal
to the then-applicable percentage (per annum) set forth under the column
“Commitment Fee” in the definition of “Applicable Rate”, times the actual daily
amount by which the aggregate Revolving Commitments of such Revolving Lender
exceed the aggregate Revolving Credit Exposures of such Revolving Lender. The
Commitment Fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the fifteenth
day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and ending on the last day of the
Availability Period. The Commitment Fee shall be calculated quarterly in
arrears, and if there is any change in such “Commitment Fee” percentage pursuant
to the definition of “Applicable Rate” during any quarter, the actual daily
amount shall be computed and multiplied by such “Commitment Fee” percentage
separately for each period during such quarter that such “Commitment Fee”
percentage was in effect.

(b) Other Fees. The Borrower shall pay to the Administrative Agent, in Dollars,
fees in the amounts and at the times specified in any separate letter agreements
with respect to fees payable to the Administrative Agent. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

59



--------------------------------------------------------------------------------

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to the Borrower
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans to the Borrower in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, Facility,
Type (if applicable), amount and maturity of its Loans and payments with respect
thereto.

(b) In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 11:00 a.m. on the date specified herein. The Administrative Agent
will promptly distribute to each such Lender its Applicable Percentage in
respect of the relevant Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after (i)
11:00 a.m., in the case of payments in Dollars, or (ii) after the Applicable
Time in the case of payments in an Alternative Currency, shall in each case be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue as if received at 11:00 a.m. or such Applicable
Time, as applicable, on such succeeding Business Day. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be. Without limiting
the generality of the foregoing, except in the case of payments to be made
directly to any L/C Issuer in an Alternative Currency, the Administrative Agent
may require that any payments due under this Agreement be made in the United
States. If, for any reason, the Borrower is prohibited by any Law from

 

60



--------------------------------------------------------------------------------

making any required payment hereunder in an Alternative Currency, such Borrower
shall make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 11:00 a.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the relevant Lenders or the relevant L/C Issuers, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of such Lenders or such L/C Issuers, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the

 

61



--------------------------------------------------------------------------------

foregoing provisions of this Article II, and such funds are not made available
to the Borrower by the Administrative Agent because the conditions to the
applicable Borrowing set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder are
several and not joint, and no Lender shall be responsible for the failure of any
other Lender to satisfy its obligations hereunder. The failure of any Lender to
make any Loan, to fund any participation in any L/C Obligation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase such participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans, subparticipations in L/C Obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be,
provided that:

 

62



--------------------------------------------------------------------------------

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant
(including the Borrower or any Affiliate thereof).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14 Cash Collateral.

(a) Certain Credit Support Events. If (i) any L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding (in each case other than with
respect to any L/C Obligations arising in respect of Letters of Credit for which
the expiry date extends after the Letter of Credit Expiration Date pursuant to
Section 2.03(a)(ii)(B)(1) or (3), unless requested by the applicable L/C
Issuer), (iii) the Borrower is required to provide Cash Collateral pursuant to
Section 8.02(c), or (iv) there exists a Defaulting Lender, the Borrower shall
within one Business Day following any request by the Administrative Agent or the
applicable L/C Issuers (with a copy to the Administrative Agent) provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.15(a)(iv) and any Cash Collateral
provided by the Defaulting Lender). Additionally, if the Administrative Agent
notifies the Borrower at any time that the Outstanding Amount of all L/C
Obligations (including, for the avoidance of doubt, any L/C Obligations in
respect of outstanding Letters of Credit issued by L/C Issuers that have been
terminated or have resigned pursuant to Section 2.03(m) or Section 2.16(c)) at
such time exceeds 105% of the Letter of Credit Sublimit then in effect, then,
within three Business Days after receipt of such notice, the Borrower shall
provide Cash Collateral for the Outstanding Amount of the L/C Obligations in an
amount not less than the amount by which the Outstanding Amount of all L/C
Obligations exceeds the Letter of Credit Sublimit. The Administrative Agent or
the applicable L/C Issuer (including, for the avoidance of doubt, L/C Issuers
that have been terminated or have resigned pursuant to Section 2.03(m) or
Section 2.16(c), but which still have outstanding Letters of Credit) may, at any
time and from time to time after the initial deposit of such Cash Collateral,
request that the Borrower provide additional Cash Collateral no later than three
Business Days following receipt of such request in order to protect against the
results of actual fluctuations in

 

63



--------------------------------------------------------------------------------

any Spot Rate; provided that the amount of any such Cash Collateral shall not be
required to exceed at any time, after giving effect to such additional Cash
Collateral, 101%, or, in the case of Letters of Credit denominated in an
Alternative Currency, 103%, of the amount by which the Outstanding Amount of all
L/C Obligations exceeds the Letter of Credit Sublimit at such time.

(b) Grant of Security Interest. The Borrower, and to the extent Cash Collateral
is to be provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to the Administrative Agent, for the benefit of the Administrative Agent,
the L/C Issuers and the Revolving Lenders, and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.14(c). If at any time
the Administrative Agent reasonably determines that Cash Collateral is subject
to any right or claim of any Person other than the Administrative Agent or the
L/C Issuers as herein provided, or that the total amount of such Cash Collateral
is less than the Minimum Collateral Amount, the Borrower or, to the extent
provided by any Defaulting Lender, such Defaulting Lender, will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
All Cash Collateral (other than credit support not constituting funds subject to
deposit) shall be maintained in blocked, non-interest bearing deposit accounts
at the Administrative Agent. The Borrower shall pay on demand therefor from time
to time all customary account opening, activity and other administrative fees
and charges in connection with the maintenance and disbursement of Cash
Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.14 or Sections 2.03,
2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and applied to
the satisfaction of the specific L/C Obligations, obligation to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s and the applicable L/C Issuer’s good faith determination
that there exists excess Cash Collateral; provided, however, the Person
providing Cash Collateral and the applicable L/C Issuers may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

64



--------------------------------------------------------------------------------

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers hereunder; third, to Cash
Collateralize the L/C Issuers’ Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.14; fourth, as the Borrower may request (so
long as no Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the L/C Issuers’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.14; sixth, to the payment of any
amounts owing to the Lenders or the L/C Issuers as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or any L/C Issuer against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings and such Lender
is a Defaulting Lender under clause (a) of the definition thereof, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.03 (or, if such Borrowing is a Borrowing made
on the Closing Date, Sections 4.01 and 4.03) were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans are funded and unfunded participations in L/C
Obligations are held by the Lenders pro rata in accordance with (x) in the case
of the Revolving Facility, the Revolving Commitments hereunder without giving
effect to
Section 2.15(a)(iv) and (y) in the case of the Term A-3 Facility, Term A-5
Facility and Term A-7 Facility, the Commitments hereunder as in effect on the

 

65



--------------------------------------------------------------------------------

Closing Date (before giving effect to the borrowing of Loans on such date, but
after giving effect to any assignments of Loans thereafter). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender and L/C Issuer irrevocably
consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fees payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender.

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.

(C) With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (1) pay to each Non-Defaulting Lender that
portion of any Letter of Credit Fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (2) pay to each L/C Issuer the amount of any such Letter of Credit Fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (3) not be required to
pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages in respect of the Revolving Facility (calculated without
regard to such Defaulting Lender’s Revolving Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (a)(iv) above
cannot, or can only partially, be effected, the Borrower shall, without

 

66



--------------------------------------------------------------------------------

prejudice to any right or remedy available to it hereunder or under applicable
Law, Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance with
the procedures set forth in Section 2.14.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
L/C Issuers agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held on a pro rata basis
by the Lenders in accordance with (x) in the case of the Revolving Facility,
their Applicable Percentages in respect of the Revolving Facility (without
giving effect to Section 2.15(a)(iv)) and (y) in the case of the Term A-3
Facility, Term A-5 Facility and Term A-7 Facility, the Commitments hereunder on
the Closing Date (before giving effect to the borrowing of Loans on such date,
but after giving effect to any assignments of Loans thereafter), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

2.16 Loan Modification Offers.

(a) At any time after the Closing Date, the Borrower may on one or more
occasions, by written notice to the Administrative Agent, make one or more
offers (each, a “Loan Modification Offer”) to all the Lenders of one or more
Facilities (each Facility subject to such a Loan Modification Offer, an
“Affected Facility”) to effect one or more Permitted Amendments relating to such
Affected Facility pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower (including
mechanics to permit conversions, cashless rollovers and exchanges by Lenders and
other repayments and reborrowings of Loans of Accepting Lenders or Non-Accepting
Lenders replaced in accordance with Section 10.13). Such notice shall set forth
(i) the terms and conditions of the requested Permitted Amendment and (ii) the
date on which such Permitted Amendment is requested to become effective.
Permitted Amendments shall become effective only with respect to the Loans and
Commitments of the Lenders of the Affected Facility that accept the applicable
Loan Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case
of any Accepting Lender, only with respect to such Lender’s Loans and
Commitments of such Affected Facility as to which such Lender’s acceptance has
been made.

(b) A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by the Borrower, each applicable Accepting
Lender and the Administrative Agent; provided that no Permitted Amendment shall
become effective unless the Borrower shall have delivered to the Administrative
Agent such legal opinions, authorizing resolutions, secretary’s certificates,
officer’s certificates and other documents as shall be reasonably requested by
the Administrative Agent in connection therewith. The Administrative

 

67



--------------------------------------------------------------------------------

Agent shall promptly notify each Lender as to the effectiveness of each Loan
Modification Agreement. Each Loan Modification Agreement may, without the
consent of any Lender other than the applicable Accepting Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to give effect to the
provisions of this Section 2.16, including any amendments necessary to treat the
applicable Loans and/or Commitments of the Accepting Lenders as a new “Facility”
of loans and/or commitments hereunder and in connection with a Permitted
Amendment related to Revolving Loans and/or Revolving Commitments, to
reallocate, if applicable, Revolving Credit Exposure on a pro rata basis among
the relevant Revolving Lenders.

(c) If, in connection with any proposed Loan Modification Offer, any Lender does
not consent to such Loan Modification Offer on the terms or by the deadline set
forth in such Loan Modification Offer (each such Lender, a “Non-Accepting
Lender”) then the Borrower may, on notice to the Administrative Agent and such
Non-Accepting Lender, replace such Non-Accepting Lender in whole or in part by
causing such Lender to (and such Lender shall be obligated to) assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.06) all or any part of its interests, rights and
obligations under this Agreement in respect of the Loans and Commitments of the
Affected Facility to one or more Eligible Assignees (which Eligible Assignee may
be another Lender, if a Lender accepts such assignment); provided that neither
the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender; provided, further, that (i) the
applicable assignee shall have agreed to provide Loans and/or Commitments on the
terms set forth in the applicable Permitted Amendment, (ii) such Non-Accepting
Lender shall have received payment of an amount equal to the outstanding
principal of the Loans of the Affected Facility assigned by it pursuant to this
Section 2.16, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the Eligible Assignee (to the extent of such
outstanding principal and accrued interest and fees) and (iii) unless waived,
the Borrower or such Eligible Assignee shall have paid to the Administrative
Agent the processing and recordation fee specified in Section 10.06(b)(v). If
any Non-Accepting Lender replaced in accordance with this Section 2.16(c) is an
L/C Issuer immediately prior to such replacement, then the interests, rights and
obligations under this Agreement assigned to the relevant Eligible Assignee
shall, for the avoidance of doubt but subject to the following proviso, include
the Letter of Credit Commitment of such Non-Accepting Lender, and such Eligible
Assignee shall become an L/C Issuer hereunder in accordance with
Section 2.03(l); provided that (x) no such assignment of the applicable Letter
of Credit Commitment shall become effective with respect to any Letter of Credit
issued by such Non-Accepting Lender (or its Affiliates) until and unless the L/C
Obligations attributable to any such Letter of Credit shall have been reduced to
zero or Cash Collateralized in an amount equal to the Minimum Collateral Amount,
(y) at the time any such assignment of the applicable Letter of Credit
Commitment shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the assigning L/C Issuer pursuant to Section 2.03(i)
with respect to any Letters of Credit to the extent the L/C Obligations
attributable thereto have been reduced to zero or Cash Collateralized as
described in clause (x) above, and (z) notwithstanding the effectiveness of any
such assignment of the applicable Letter of Credit Commitment, the assigning L/C
Issuer shall remain a party hereto and shall continue to have all the rights of
an L/C Issuer under this Agreement with respect to Letters of Credit issued by
it (or its Affiliates) prior to and outstanding as of the effectiveness of such
assignment, but shall not issue any additional Letters of Credit.

 

68



--------------------------------------------------------------------------------

(d) No rollover, conversion or exchange (or other repayment or termination) of
Loans or Commitments pursuant to any Loan Modification Agreement in accordance
with this Section 2.16 shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.

(e) Notwithstanding anything to the contrary, this Section 2.16 shall supersede
any provisions in Section 2.13 or 10.01 to the contrary.

2.17 Incremental Term Loans; Increase in Commitments.

(a) Request for Increase. Upon notice to the Administrative Agent or the
Incremental Arranger, the Borrower may, from time to time, request one or more
additional Facilities of term loans or additional term loans of the same
Facility as any existing Term Loans (“Incremental Term Loans”) and/or increases
in the aggregate Revolving Commitments (“Revolving Commitment Increases”);
provided that (i) the Consolidated Interest Coverage Ratio, calculated on a pro
forma basis, after giving effect to the incurrence of such Incremental Term
Loans and/or Revolving Commitment Increase (assuming that the full amount of
such Revolving Commitment Increase is drawn) and the use of proceeds thereof,
shall not be less than 3.00:1.00 for the most recently completed four
consecutive fiscal quarters of the Borrower for which financial statements have
been delivered pursuant to Section 6.01, (ii) any such request for an increase
shall be in a minimum amount of $10,000,000, (iii) the interest rate, maturity
and amortization schedule for any new Facility of Incremental Term Loans shall
be determined by the Borrower and the applicable Lenders under such Facility,
(iv) except with respect to items in clauses (iii) and (v) of this
Section 2.17(a) and Section 2.17(e) below, Incremental Term Loans shall be on
terms and subject to conditions and pursuant to documentation to be determined
by the Borrower and the applicable lenders under such Facility; provided that,
to the extent such terms and documentation are not consistent with the Term
Loans (except to the extent permitted by clause (iii) above), they shall be
reasonably satisfactory to the Administrative Agent (it being understood that,
to the extent that any financial maintenance covenant or any other covenant is
added for the benefit of any Incremental Term Loan, no consent shall be required
from the Administrative Agent or any of the Lenders to the extent that such
financial maintenance covenant or other covenant is (1) also added for the
benefit of all existing Loans or (2) only applicable after the Latest Maturity
Date), and (v) such Incremental Term Loans may be provided in any currency as
mutually agreed among the Administrative Agent, the Borrower and the applicable
lenders under such Facility.

(b) Lender Elections to Increase. If the Borrower elects to offer participation
in such Incremental Term Loans or Revolving Commitment Increases to Lenders
under a particular Facility, a notice shall be sent to each relevant Lender and,
at the time of sending such notice, the Borrower (in consultation with the
Administrative Agent or the arranger arranging such Incremental Term Loan and/or
Revolving Commitment Increase (the “Incremental Arranger”)) shall specify the
time period within which the requested Lenders are requested to respond. Each
requested Lender, acting in its sole and individual discretion, shall notify the
Incremental Arranger within such time period whether or not it agrees to provide
an Incremental Term Loan or Revolving Commitment Increase, as the case may be,
and, if so, whether by an amount equal to, greater than, or less than its
relevant Applicable Percentage of such requested Incremental Term Loan or
Revolving Commitment Increase, as the case may be. Any Lender

 

69



--------------------------------------------------------------------------------

not responding within such time period shall be deemed to have declined to
provide a new Incremental Term Loan or a Revolving Commitment Increase, as the
case may be. Notwithstanding anything herein to the contrary, no Lender shall
have any obligation to agree to provide an Incremental Term Loan or Revolving
Commitment Increase and any election to do so shall be in the sole discretion of
such Lender.

(c) Notification by Administrative Agent or Incremental Arranger; Additional
Lenders. The Administrative Agent or the Incremental Arranger shall notify the
Borrower and each Lender under the applicable Facility of the Lenders’ responses
to each request made hereunder. To achieve the full amount of a requested
increase, the Borrower may also invite Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Incremental Arranger, the Administrative Agent and their respective
counsels.

(d) Effective Date and Allocations. If the Loans or Commitments under any
Facility are increased or a new Facility of term loans is implemented in
accordance with this Section, the Incremental Arranger and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase or new Facility. The Incremental Arranger shall
promptly notify the Borrower and the applicable Lenders of the final allocation
of such increase or new Facility and the Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to any
such increase, (i) each Loan Party shall deliver to the Administrative Agent a
certificate dated as of the Increase Effective Date signed by a Responsible
Officer of such Loan Party (A) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (B) in the case
of the Borrower, certifying that, before and after giving effect to such
increase, (1) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects (or, to the
extent modified by any materiality or Material Adverse Effect standard, in all
respects) on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (or, to the extent
modified by any materiality or Material Adverse Effect standard, in all
respects) as of such earlier date, and except that for purposes of this
Section 2.17, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01, and (2) no Default exists and (ii) in the case of any Revolving
Commitment Increase provided by any Person that is not an existing Revolving
Lender immediately before giving effect to such Revolving Commitment Increase,
the Borrower shall have obtained the prior written consent of the Administrative
Agent to such new Revolving Lender (such consent not to be unreasonably withheld
or delayed).

(f) Commitments in respect of Incremental Term Loans and Revolving Commitment
Increases shall become Commitments under this Agreement pursuant to an amendment
(an “Incremental Facility Amendment”) (including any technical amendments
required to effectuate such increase) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, the Administrative Agent and the
lenders providing such Incremental Term Loans or Revolving Commitment Increase,
as the case may be. The

 

70



--------------------------------------------------------------------------------

Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Facility Amendment. Each Incremental Facility Amendment may,
without the consent of any Lender other than the lenders providing the
Incremental Term Loans or Revolving Commitment Increase established thereby,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section 2.17, including any amendments
necessary, at the election of the Borrower, (i) to treat the applicable Loans
and/or Commitments of such Lenders as a new “Facility” of loans and/or
commitments hereunder, (ii) make the Incremental Term Loans fungible with the
applicable existing Term Loans (including changing the amortization schedule of
the applicable existing Loans) or (iii) in connection with an Incremental
Facility Amendment related to a Revolving Commitment Increase, to reallocate, if
applicable, Revolving Credit Exposure on a pro rata basis among the relevant
Revolving Lenders. In the case of any Revolving Commitment Increase, the
outstanding Revolving Loans and L/C Obligations will be reallocated by the
Administrative Agent on the effective date thereof among the Revolving Lenders
(including the new and existing Revolving Lenders providing such Revolving
Commitment Increase) in accordance with their revised Applicable Percentage in
respect of the Revolving Facility (and the Revolving Lenders (including the new
and existing Revolving Lenders providing such Revolving Commitment Increase)
agree to make all payments and adjustments necessary to effect such
reallocation).

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of a Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the applicable withholding agent)
require the deduction or withholding of any Tax from any such payment by any
applicable withholding agent, then the applicable withholding agent shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any applicable withholding agent shall be required by any applicable
Laws to withhold or deduct any Taxes from any such payment, then (A) such
withholding agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such
withholding agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the Loan
Parties shall be increased as necessary so that after any required withholding
or

 

71



--------------------------------------------------------------------------------

the making of all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the applicable Lender (or, in
the case of a payment received by the Administrative Agent for its own account,
the Administrative Agent) receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications. (i) The Loan Parties shall on a joint and several
basis, indemnify each Recipient, and shall make payment in respect thereof
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable out-of-pocket expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that the Loan Parties shall not be required to compensate
any Recipient pursuant to this Section 3.01(c)(i) for any interest, additions to
tax or penalties that accrue on and after the date that is 180 days after the
date such Recipient first receives written notice from the applicable taxing
authority of the specific tax assessment relating to the applicable Indemnified
Taxes to the extent that the notification described in the next sentence is not
provided within such time period. Any Recipient claiming indemnity pursuant to
this Section 3.01(c)(i) shall notify the Borrower of the imposition of the
relevant Indemnified Taxes as soon as practicable after the Recipient becomes
aware of such imposition. A certificate as to the amount of such payment or
liability (together with a reasonable explanation thereof) delivered to the
Borrower by the Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent demonstrable error. Each of the Loan Parties shall jointly and
severally indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender for
any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below; provided that, promptly following the
written request of a Loan Party after the making of any such payment to the
Administrative Agent, the Administrative Agent shall assign to such Loan Party
the rights of the Administrative Agent pursuant to Section 3.01(c)(ii) below
against such Lender with respect to the amount paid by such Loan Party (other
than any setoff rights against such Lender).

(ii) Each Lender shall severally indemnify, and shall make payment in respect
thereof within 10 days after written demand therefor, (A) the Administrative
Agent against any Indemnified Taxes attributable to such Lender (but only to the
extent that the Loan Parties have not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (B) the Administrative Agent and the Loan Parties, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 10.06(d) relating to the maintenance of a

 

72



--------------------------------------------------------------------------------

Participant Register and (C) the Administrative Agent and the Loan Parties, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or the Loan Parties
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth in reasonable detail the basis and calculation of the
amount of such payment or liability delivered to any Lender by the
Administrative Agent or a Loan Party, as applicable, shall be conclusive absent
demonstrable error. Each Lender hereby authorizes the Administrative Agent and
the Loan Parties to set off and apply any and all amounts at any time owing to
such Lender under this Agreement or any other Loan Document against any amount
due to the Administrative Agent or the Loan Parties under this clause (ii).

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority as provided in this Section 3.01,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders; Tax Documentation. (i) Any Recipient that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times and in the manner prescribed by applicable law or
such other time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or the taxing authorities of a jurisdiction
pursuant to such applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation shall only be required to the
extent the relevant Recipient is legally eligible to do so.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person (or, if such Lender is disregarded as an
entity separate from its owner for U.S. federal income tax purposes, is owned by
a U.S. Person) shall deliver to the Borrower and the Administrative Agent on or
prior to the date on which such Lender becomes a party to this Agreement (and
from time to time thereafter as required by applicable law or upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 (or any

 

73



--------------------------------------------------------------------------------

successor form) certifying that such Lender (or such U.S. Person, as applicable)
is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party to this Agreement (and from time to time
thereafter as required by applicable law or upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. federal income tax purposes, such
owner) eligible for the benefits of an income tax treaty to which the United
States is a party, an executed IRS Form W-8BEN-E (or W-8BEN, as applicable) (or
any successor form) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the applicable portion(s) of such tax
treaty;

(II) an executed IRS Form W-8ECI (or any successor form) with respect to such
Foreign Lender (or, if such Foreign Lender is disregarded as an entity separate
from its owner for U.S. federal income tax purposes, with respect to such
owner);

(III) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. federal income tax purposes, such
owner) entitled to the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit E-1 to the effect that such Foreign Lender (or such owner, as
applicable) is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and that interest payments on the
Loans are not effectively connected with the conduct of a U.S. trade or business
by such Foreign Lender (or such owner, as applicable) (a “U.S. Tax Compliance
Certificate”) and (y) an executed IRS Form W-8BEN-E (or W-8BEN, as applicable)
(or successor form); or

(IV) to the extent a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. federal tax purposes, such owner)
is not the beneficial owner of such payments, an executed IRS Form W-8IMY (or
successor form), accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN,
as applicable) (or any successor form), a U.S. Tax

 

74



--------------------------------------------------------------------------------

Compliance Certificate substantially in the form of Exhibit E-2 or Exhibit E-3,
IRS Form W-9 (or successor form), and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed versions of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(E) The Administrative Agent, and any successor or supplemental Administrative
Agent, shall deliver to the Borrower on or prior to the date on which the
Administrative Agent becomes the administrative agent hereunder or under any
other Loan Document (and from time to time thereafter upon the reasonable
request of the Borrower) executed originals of either (i) IRS Form W-9 (or any
successor form) or (ii) a U.S. branch withholding certificate on IRS Form W-8IMY
(or any

 

75



--------------------------------------------------------------------------------

successor form) evidencing its agreement with the Borrower to be treated as a
U.S. person (with respect to amounts received on account of any Lender) and IRS
Form W-8ECI (with respect to amounts received on its own account), with the
effect that, in either case, the Borrower will be entitled to make payments
hereunder to the Administrative Agent without withholding or deduction on
account of U.S. federal withholding Tax.

(iii) Each Recipient agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall promptly (x) update such form or
certification or (y) notify the Borrower and the Administrative Agent in writing
that (A) such form or certification has expired or has become obsolete or
inaccurate and (B) such Recipient is legally ineligible to update such form or
certification.

(iv) Notwithstanding anything to the contrary in this Section 3.01(e), no Lender
shall be required to deliver any documentation that it is not legally eligible
to deliver.

(v) Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this
Section 3.01(e).

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its reasonable discretion, that it has
received a refund of any Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all reasonable, documented out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to the Borrower or any other Person.

 

76



--------------------------------------------------------------------------------

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

(h) For purposes of this Section 3.01, the term “Lender” includes each L/C
Issuer.

(i) The parties intend that, for U.S. federal income tax purposes, each of the
Term A-3 Loans, the Term A-5 Loans and the Term A-7 Loans will be treated as a
separate single fungible tranche.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to perform any of its obligations hereunder or
make, maintain or fund or charge interest with respect to any Credit Extension
or to determine or charge interest rates based upon the Eurocurrency Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, (a) any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension, or to make or continue Eurocurrency Rate
Loans, or to convert Base Rate Loans to Eurocurrency Rate Loans, shall be
suspended, and (b) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (i) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable convert all Eurocurrency Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (ii) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

3.03 Inability to Determine Rates. Except in connection with an occurrence
described in Section 3.08, if in connection with any request for a Eurocurrency
Rate Loan or a conversion to or continuation thereof, (a) the Administrative
Agent determines that (i) Dollar

 

77



--------------------------------------------------------------------------------

deposits are not being offered to banks in the London eurodollar interbank
market for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, or (ii) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan or in connection with an existing or proposed Base Rate
Loan (in each case with respect to clause (a) above, “Impacted Loans”), or
(b) the Administrative Agent or the Required Lenders determine that for any
reason the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, (A) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans shall be
suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (B) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of the first sentence of this section, the
Administrative Agent, the Borrower and the Required Lenders may agree upon an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e), other than as
set forth below) or any L/C Issuer;

 

78



--------------------------------------------------------------------------------

(ii) subject any Recipient to any Taxes (other than Indemnified Taxes
and Excluded Taxes) on its loans, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to materially increase the cost
to such Lender of making, converting to, continuing or maintaining any Loan (or
of maintaining its obligation to make any such Loan), to materially increase the
cost to such Lender or such L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit) or to materially reduce the
amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Borrower will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth in reasonable detail the basis and calculation of the amount or
amounts necessary to compensate such Lender or such L/C Issuer or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent demonstrable
error. The Borrower shall pay such Lender or such L/C Issuer, as the case may
be, the amount shown as due on any such certificate within 10 Business Days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such

 

79



--------------------------------------------------------------------------------

compensation, provided that the Borrower shall not be required to compensate a
Lender or an L/C Issuer pursuant to the foregoing provisions of this Section for
any increased costs incurred or reductions suffered more than six months prior
to the date that such Lender or such L/C Issuer, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

3.05 Compensation for Losses. Upon demand of any Lender or, with respect to
clause (c) below, any L/C Issuer (in each case with a copy to the Administrative
Agent) from time to time, the Borrower shall promptly compensate such Lender for
and hold such Lender or such L/C Issuer harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

(c) any failure by the Borrower to make payment in respect of any drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

 

80



--------------------------------------------------------------------------------

other than any loss of anticipated profits, but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded. Each Term A-5 Lender (as defined in the
Existing Credit Agreement) that is a Lender hereunder on the Closing Date,
hereby waives its right, if any, to receive compensation or other amounts, if
any, payable by the Borrower to such Term A-5 Lender (as defined in the Existing
Credit Agreement) in connection with the 2019 Refinancing pursuant to
Section 3.05(a) of the Existing Credit Agreement.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make any Credit
Extension to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
or any L/C Issuer requests compensation under Section 3.04, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender,
any L/C Issuer, or any Governmental Authority for the account of any Lender or
any L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrower such Lender or
such L/C Issuer shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender or such L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender or such L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable, documented out-of-pocket
costs and expenses incurred by any Lender or L/C Issuer in connection with any
such designation or assignment.

(b) Replacement of Lenders. If any Lender or L/C Issuer requests compensation
under Section 3.04, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or L/C Issuer or any Governmental Authority
for the account of any Lender or L/C Issuer pursuant to Section 3.01 and, in
each case, such Lender or such L/C Issuer, as the case may be, has declined or
is unable to designate a different Lending Office in accordance with
Section 3.06(a), or if any Lender delivers a notice under Section 3.02 the
effect of which would be to suspend such Lender’s obligation to make or continue
Eurocurrency Rate Loans (or convert Base Rate Loans to Eurocurrency Rate Loans)
in any currency, the Borrower may replace such Lender, in accordance with the
procedures set forth in Section 10.13, or L/C Issuer, in accordance with the
procedures set forth in Section 2.16(c).

 

81



--------------------------------------------------------------------------------

3.07 Survival. All obligations of the Borrower under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

3.08 LIBOR Discontinuation.(a) (a) Notwithstanding anything to the contrary in
this Agreement or any other Loan Documents, if the Administrative Agent
determines (which determination shall be made by notice to the Borrower and
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary;

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or

(iii) syndicated loans being executed in the U.S. at the time, or that include
language similar to that contained in this Section, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

(b) If no LIBOR Successor Rate has been determined and the circumstances under
clause (a)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter (until a LIBOR Successor Rate has been determined in
accordance with Section 3.08(a)), (x) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency
Rate component shall no longer be utilized in determining the Base

 

82



--------------------------------------------------------------------------------

Rate. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to
the extent of the affected Eurocurrency Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

(c) Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

ARTICLE IV.

CONDITIONS PRECEDENT

4.01 Conditions to Closing Date. The occurrence of the Closing Date is subject
to satisfaction (or waiver) of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party (to the extent applicable), each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date):

(i) executed counterparts of this Agreement from the Borrower, each Closing Date
Guarantor, each Lender and the Administrative Agent;

(ii) Notes executed by the Borrower in favor of each Lender requesting Notes at
least three Business Days prior to the Closing Date;

(iii) a certificate of each Loan Party, in form and substance reasonably
satisfactory to the Administrative Agent, executed by any Responsible Officer of
such Loan Party, and including or attaching the documents referred to in
subclause (iv) below;

(iv) a copy of (A) each Organization Document of each Loan Party certified, to
the extent applicable, as of a recent date by the applicable Governmental
Authority, (B) signature and incumbency certificates of the Responsible Officers
of each Loan Party executing the Loan Documents to which it is a party,
(C) resolutions of the Board of Directors and/or similar governing bodies of
each Loan Party approving and authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, certified by its
secretary, an assistant secretary or a Responsible Officer as being in full
force and effect without modification or amendment, and (D) a good standing
certificate (to the extent such concept exists) from the applicable Governmental
Authority of each Loan Party’s jurisdiction of incorporation, organization or
formation; and

(v) a customary written opinion (addressed to the Administrative Agent and the
Lenders) of (i) Wachtell, Lipton, Rosen & Katz, special counsel for the Loan
Parties, (ii) Cooley LLP, California counsel for the Loan Parties, and

 

83



--------------------------------------------------------------------------------

(iii) Maples and Calder, Cayman Islands counsel for the Loan Parties. The
Borrower hereby requests such counsels to deliver such opinions.

(b) The Administrative Agent shall have received, to the extent invoiced at
least three Business Days prior to the Closing Date (except as otherwise
reasonably agreed by the Borrower), reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel for the Administrative Agent) required to be reimbursed or paid by any
Loan Party under any Loan Document.

(c) The Administrative Agent and the Arrangers shall have received all
documentation at least three Business Days prior to the Closing Date and other
information about the Loan Parties that shall have been reasonably requested by
the Administrative Agent or an Arranger in writing at least 10 Business Days
prior to the Closing Date and that the Administrative Agent or such Arranger
reasonably determines is required by United States regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act.

(d) The 2019 Refinancing shall have been consummated, or substantially
simultaneously with the Closing Date shall be consummated.

(e) The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower in the form attached as Exhibit B hereto
certifying that the Borrower and the Subsidiaries on a consolidated basis after
giving effect to the 2019 Transactions are Solvent.

The occurrence of the Closing Date shall be confirmed by a written notice from
the Administrative Agent to the Borrower and the Lenders on the Closing Date,
and shall be conclusive evidence of the occurrence thereof. Without limiting the
generality of the provisions of the last paragraph of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 [Reserved].

4.03 Conditions to all Credit Extensions on and after the Closing Date. On and
after the Closing Date, the obligation of each Lender to honor any Request for
Credit Extension (other than a Loan Notice requesting only a conversion of Loans
to the other Type, or a continuation of Eurocurrency Rate Loans) is subject to
the following conditions precedent:

(a) The representations and warranties of the Loan Parties contained in Article
V (excluding, in the case of all Credit Extensions made after the Closing Date,
the representations and warranties set forth in Section 5.05(c), Section 5.06
and Section 5.13) and, in the case of any L/C Credit Extension, in the
applicable Issuer Documents, shall be true and correct in all material respects
(or, with respect to any representation or warranty qualified by reference to
materiality or Material Adverse Effect, in all respects) on and as of the date
of such

 

84



--------------------------------------------------------------------------------

Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, with respect to any representation or
warranty qualified by reference to materiality or Material Adverse Effect, in
all respects) as of such earlier date, and except that for purposes of this
Section 4.03, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty by the Borrower that the conditions specified in Sections 4.03(a) and
(b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders as of the Closing Date (after giving effect to the 2019 Transactions)
that:

5.01 Existence, Qualification and Power. The Borrower and each other Loan Party
(a) is duly organized, incorporated or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization (to the extent such concept exists in the relevant
jurisdiction), (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii)(A) execute, deliver and
perform its obligations under the Loan Documents (if any) to which it is a
party, and (B) consummate the 2019 Transactions, and (c) is duly qualified and,
as applicable, is licensed and in good standing or similar status (in each case,
to the extent such concept exists in the relevant jurisdiction) under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which it is party have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or binding upon such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or

 

85



--------------------------------------------------------------------------------

decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (c) violate any Law, except in any case for
clauses (b) and (c) where such violations would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person that has not been obtained is
necessary or required to be obtained by any Loan Party in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, or for the consummation of the 2019
Transactions, other than approvals, consents, exemptions, authorizations,
actions and notices the absence of which would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party party thereto. This Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of each
Loan Party party thereto, enforceable against such Loan Party in accordance with
its terms, except as may be limited by any applicable bankruptcy,
administration, administrative receivership, winding-up, insolvency,
reorganization (by way of voluntary arrangement, schemes of arrangement or
otherwise), receivership, moratorium or other similar laws affecting creditors’
rights generally, the time barring of claims under applicable statutes of
limitation (or equivalent Laws) and by general principles of equity.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present the financial condition of the
Borrower (or, if applicable, the Former Parent) and its consolidated
Subsidiaries as of the date thereof and their consolidated results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein.

(b) The Unaudited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present the financial condition of the
Borrower (or, if applicable, the Former Parent) and its consolidated
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(c) Since the date of the Audited Financial Statements relating to the
Borrower’s most recently ended fiscal year, there has been no event or
circumstance, either individually or in the aggregate, that has had, or could
reasonably be expected to have, a Material Adverse Effect.

5.06 Litigation. Except with respect to any matters disclosed by the Borrower or
any Subsidiary in any filing made under the Exchange Act that is available to
the Lenders before the

 

86



--------------------------------------------------------------------------------

Closing Date, there are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any Subsidiary
or against any of their properties or revenues that (a) seeks to prevent, enjoin
or delay the making of any Loan or otherwise calls into question the validity of
any Loan Document and as to which there is a reasonable possibility of an
adverse decision, or (b) either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

5.07 Taxes. The Borrower and the Subsidiaries have filed all U.S. federal, state
and local, non-U.S. and other Tax returns and reports required to be filed by
them and have paid all U.S. federal, state and local, non-U.S. and other Taxes
imposed upon them or their properties, income or assets except (a) those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP or (b) to the extent that the failure to do so would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

5.08 ERISA Compliance.

(a) Except for incidences which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, (i) each Plan is
in compliance with the applicable provisions of ERISA, the Code and other
applicable federal or state laws, and (ii) each Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Code, and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the IRS and nothing has occurred that would reasonably be
expected to prevent or cause the loss of such tax-qualified status.

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction (within the meaning of
Section 4975 of the Code, other than a transaction that is exempt under a
statutory or administrative exemption) or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) Except for incidences which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, (i) no ERISA
Event has occurred, and neither the Borrower nor any of its ERISA Affiliates
have any knowledge of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event; (ii) the Borrower and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained; and
(iii) neither the Borrower nor any of its ERISA Affiliates has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA.

 

87



--------------------------------------------------------------------------------

5.09 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged, nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) No Loan Party is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.10 Compliance with Laws. Each Loan Party and each Subsidiary is in compliance
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.11 Sanctions; Anti-Corruption Laws.

(a) (i) Neither the Borrower nor any Subsidiary is a Sanctioned Person; and
(ii) to the knowledge of the Borrower, and except as would not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
no director, officer, employee or agent of the Borrower or any Subsidiary is a
Sanctioned Person.

(b) Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, to the knowledge of the
Borrower, neither the Borrower nor any Subsidiary has, in the past three years,
violated any applicable anti-corruption law, such as the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010 or any other similar
anti-corruption legislation in other jurisdictions (“Anti-Corruption Laws”), the
PATRIOT Act or any applicable Sanctions.

(c) As of the Closing Date, no Default as a result of a breach of Section 7.04
shall exist, or would exist, from the use of proceeds of the Credit Extensions
on the Closing Date.

5.12 Disclosure. (a) All written factual information (other than projections and
other forward-looking materials and information of a general economic or
industry specific nature), if any, provided directly or indirectly by the
Borrower to the Administrative Agent or the Lenders, in connection with the 2019
Transactions, when taken as a whole, was when furnished correct in all material
respects and did not contain when furnished any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made (in each case after giving effect to all supplements and
updates provided thereto); and (b) the projections and other forward-looking
information, if any, that have been made available to the Administrative Agent
or the Lenders by or on behalf of the Borrower in connection with the 2019
Transactions were prepared in good faith based upon assumptions believed by the
preparer thereof to be reasonable at the time such financial projections were
furnished to the Administrative Agent or

 

88



--------------------------------------------------------------------------------

the Lenders, it being understood and agreed that projections and other
forward-looking information, if any, are as to future events and are not to be
viewed as facts, are subject to significant uncertainties and contingencies,
many of which are out of the Borrower’s control, that no assurance can be given
that any particular projections will be realized and that actual results during
the period or periods covered by such projections may differ significantly from
the projected results and such differences may be material.

5.13 Solvency. On the Closing Date, immediately after the consummation of the
2019 Transactions, the Borrower and the Subsidiaries are, on a consolidated
basis after giving effect to such 2019 Transactions, Solvent.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
amounts not yet due), or (except to the extent agreed by the applicable L/C
Issuer that has issued such Letter of Credit or to the extent such Letter of
Credit has been Cash Collateralized in an amount equal to the Minimum Collateral
Amount) any Letter of Credit shall remain outstanding, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02 and
6.03) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent:

(a) Within 90 days after the end of each fiscal year of the Borrower ending
after the Closing Date, audited consolidated statements of financial position
and audited consolidated statements of income, stockholders’ equity and cash
flows of the Borrower as of the end of and for such year, and related notes
thereto, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit (other than any exception or explanatory
paragraph, but not a qualification, that is expressly solely with respect to, or
expressly resulting solely from, (A) an upcoming maturity date of any
Indebtedness occurring within one year from the time such opinion is delivered
or (B) any potential inability to satisfy a financial maintenance covenant
(including the financial covenant described herein) on a future date or in a
future period)) to the effect that such consolidated financial statements
present fairly in all material respects the financial position and results of
operations and cash flows of the Borrower and the Subsidiaries as of the end of
and for such year on a consolidated basis in accordance with GAAP consistently
applied; and

(b) Within 45 days after the end of each of fiscal quarter of the Borrower
(commencing with the fiscal quarter ending May 5, 2019), unaudited consolidated
statements of financial position and unaudited consolidated statements of income
and cash flows of the Borrower as of the end of and for such fiscal quarter
(except in the case of cash flows) and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the statement of
financial position, as of the end of) the previous fiscal year, all certified by
a Financial Officer of the Borrower as

 

89



--------------------------------------------------------------------------------

presenting fairly in all material respects the financial position and results of
operations and cash flows of the Borrower and the Subsidiaries as of the end of
and for such fiscal quarter (except in the case of cash flows) and such portion
of the fiscal year on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(b), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

Notwithstanding the foregoing, the obligations in Section 6.01(a) or (b) may be
satisfied with respect to financial information of the Borrower and its
Subsidiaries by furnishing the applicable financial statements of any direct or
indirect parent of the Borrower; provided that such financial statements contain
consolidating information, which shall be presented in a footnote to the
applicable financial statements of such direct or indirect parent of the
Borrower, that explains in reasonable detail the differences between the
information relating to such parent, on the one hand, and the information
relating to the Borrower and the Subsidiaries on a stand-alone basis, on the
other hand, and to the extent such information is in lieu of information
required to be provided under Section 6.01(a), such materials are accompanied by
a report and opinion of PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to a “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (other than any
exception or explanatory paragraph, but not a qualification, that is expressly
solely with respect to, or expressly resulting solely from, (A) an upcoming
maturity date of any Indebtedness occurring within one year from the time such
opinion is delivered or (B) any potential inability to satisfy a financial
maintenance covenant (including the financial covenant described herein) on a
future date or in a future period).

6.02 Certificates; Other Information. Deliver to the Administrative Agent:

(a) not later than five days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed certificate signed by
the chief executive officer or a Financial Officer of the Borrower
(i) certifying as to whether a Default exists and, if a Default exists,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto and (ii) beginning with the fiscal quarter of the Borrower
ending May 5, 2019, setting forth the Consolidated Interest Coverage Ratio as of
the most recently ended fiscal quarter included in such financial statements and
a reasonably detailed calculation thereof;

(b) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements (other than amendments to any registration statement
to the extent such registration statement, in the form it became effective, is
delivered to the Administrative Agent, exhibits to any registration statement
and, if applicable, any registration statement filed on Form S-8) which the
Borrower

 

90



--------------------------------------------------------------------------------

may file with the SEC under Section 13 or 15(d) of the Exchange Act, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
and

(c) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent, on its own behalf or
on behalf of any Lender, may from time to time reasonably request in writing.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
paragraph (b) of this Section shall be deemed to have been delivered on the date
(i) on which the Borrower posts such documents, or provides a link thereto on
the Borrower’s or the Borrower’s website, (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent) or (iii) on which the Borrower (or a parent company thereof) publicly
files such documents with the SEC. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (i) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower, its Subsidiaries or their respective securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (iv) the Administrative Agent and the Arrangers
shall treat any Borrower Materials that are not marked “PUBLIC” as being
suitable for posting, and shall post such Borrower Materials, only on a portion
of the Platform not designated “Public Side Information.”

6.03 Notices. Promptly after a Responsible Officer of the Borrower obtains
actual knowledge thereof, notify the Administrative Agent of the occurrence of
any Default or Event of Default. Each notice pursuant to this Section shall
(a) be accompanied by a statement of a Responsible Officer of the Borrower
setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto and (b)

 

91



--------------------------------------------------------------------------------

describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Taxes. Pay and discharge as the same shall become due and
payable, all Taxes imposed upon it, unless (a) the same are being contested in
good faith by appropriate proceedings diligently conducted and adequate reserves
in accordance with GAAP are being maintained by the Borrower or such Subsidiary
or (b) the failure to make payment would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or incorporation except in a transaction not
prohibited by Section 7.02, except (other than with respect to the legal
existence of the Borrower) to the extent that failure to do so could not
reasonably be expected to result in a Material Adverse Effect, (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

6.06 Compliance with Laws.

(a) Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (ii) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

(b) Maintain policies and procedures designed to promote and achieve compliance
with applicable Anti-Corruption Laws and with applicable Sanctions.

6.07 Books and Records. Maintain proper books of record and account, in which
entries that are full, true and correct in all material respects and are in
conformity with GAAP (or applicable local standards) consistently applied shall
be made of all material financial transactions and matters involving the assets
and business of the Borrower or any Subsidiary, as the case may be.

6.08 Use of Proceeds. Use the proceeds of the Facilities, potentially together
with a portion of the cash on hand at the Borrower and its Subsidiaries, (i) to
finance the 2019 Transactions and/or (ii) in the case of the Revolving Facility,
for general corporate purposes; provided that the Borrower will not use the
proceeds of the Credit Extensions to purchase or carry any margin stock (within
the meaning of Regulation U issued by the FRB) or to extend credit to others for
the purpose of purchasing or carrying any margin stock, in each case in
violation of Regulation U issued by the FRB.

6.09 Inspection Rights. At any time after the occurrence and during the
continuance of a Default, permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and

 

92



--------------------------------------------------------------------------------

operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
amounts not yet due), or (except to the extent agreed by the applicable L/C
Issuer that has issued such Letter of Credit or to the extent such Letter of
Credit has been Cash Collateralized in an amount equal to the Minimum Collateral
Amount) any Letter of Credit shall remain outstanding, the Borrower shall not,
nor shall it permit any Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien securing
Indebtedness described under clause (a) of the definition thereof upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens created under any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals, modifications or extensions thereof, provided that (i) the property
covered thereby is not changed other than improvements thereto and proceeds
thereof and (ii) the amount secured or benefited thereby is not increased except
in connection with any refinancings, refundings, renewals, replacements,
modifications or extensions thereof by an amount equal to a premium or other
reasonable amount paid, and fees and expenses incurred, in connection with the
foregoing, and by an amount equal to any existing commitments unutilized
thereunder;

(c) Liens existing on any property prior to the acquisition thereof by the
Borrower or a Subsidiary or existing on property of a Person that becomes a
Subsidiary prior to the time such Person becomes a Subsidiary, in each case
after the date hereof; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as applicable, (ii) such Lien shall not apply to any other
property of the Borrower or any Subsidiary (other than, with respect to such
Person, any replacements of such property and additions and accessions thereto
and proceeds and products thereof, after-acquired property of such Person
subject to a Lien securing Indebtedness and other obligations incurred prior to
such time and which Indebtedness and other obligations are permitted hereunder
that require or include, pursuant to their terms at such time, a pledge of
after-acquired property of such Person, and the proceeds and products thereof
and customary security deposits in respect thereof and in the case of multiple
financings of equipment provided by any lender, other equipment financed by such
lender, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition) and (iii) such Lien shall secure only those obligations it
secures on the date of acquisition or the date such Person becomes a Subsidiary,
as applicable and any refinancings, refundings, renewals, replacements or
extensions secured or benefitted thereby;

 

93



--------------------------------------------------------------------------------

(d) [Reserved];

(e) Liens on any property of any subsidiary of the Borrower in favor of a Loan
Party or any subsidiary thereof;

(f) Liens on fixed or capital assets acquired, constructed, repaired, replaced
or improved by the Borrower or any Subsidiary; provided that (i) such security
interests and the Indebtedness secured thereby are incurred within 270 days
after such acquisition or the completion of such construction, repair,
replacement or improvement, (ii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (iii) such security interests shall not apply to any other property
of the Borrower or any subsidiary thereof, except for accessions to fixed or
capital assets covered by such Lien, property financed by such Indebtedness and
the proceeds and products thereof; and provided, further, that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;

(g) [Reserved]; and

(h) Liens securing Indebtedness not expressly permitted by clauses (a) through
(g) above; provided that the aggregate principal amount of outstanding
Indebtedness described under clause (a) of the definition thereof secured by
such other Liens pursuant to this clause (h) does not, at the time of, and after
giving effect to the incurrence of such Indebtedness, exceed the Maximum Secured
Debt Limit, provided that the Maximum Secured Debt Limit may be exceeded at the
time of any refinancing, refunding, renewal, replacement, modifications or
extension of any such Indebtedness so long as the aggregate principal amount of
such refinancing, refunding, renewal, replacement, modifications or extension
does not exceed the amount then outstanding except by an amount equal to a
premium or other reasonable amount paid, and accrued and unpaid interest, and
fees and expenses incurred in connection with the foregoing.

7.02 Fundamental Changes. Merge, dissolve, liquidate, or consolidate with or
into another Person, except that, so long as no Default exists or would result
therefrom:

(a) the Borrower may merge or otherwise consolidate with any Person if (i) the
Borrower is the surviving Person or (ii) the surviving Person (any such Person,
the “Successor Borrower”) (A) shall be an entity incorporated or formed under
the laws of the United States, any state thereof or the District of Columbia,
Luxembourg or the Cayman Islands and (B) assumes in writing all of the
Borrower’s Obligations pursuant to documentation reasonably satisfactory to the
Administrative Agent and provides to the Administrative Agent all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, the PATRIOT Act, reasonably requested by the Administrative
Agent (or any Lender, through the Administrative Agent), with results reasonably
satisfactory to the Administrative Agent; and

(b) any Subsidiary may dissolve, liquidate, merge or otherwise consolidate with
or into any Person; provided that if such other Person is the Borrower, such
transaction shall comply with clause (a) above.

 

94



--------------------------------------------------------------------------------

Upon any consolidation by the Borrower with or merger by the Borrower into any
other Person, the successor Person formed by such consolidation or into which
the Borrower is merged shall succeed to, and be substituted for, and may
exercise every right and power of, the Borrower under this Agreement with the
same effect as if such successor Person had been named as the Borrower herein.

7.03 Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the last day of any fiscal quarter (commencing with the
fiscal quarter ending on May 5, 2019) of the Borrower to be less than 3.00 to
1.00.

7.04 Use of Proceeds. Directly or, to the knowledge of the Borrower, indirectly,
use the proceeds of the Borrowings, or lend, contribute or otherwise make
available such proceeds (a) for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
in any material respect of applicable Anti-Corruption Laws, (b) for the purpose
of funding any activities of or business with any Sanctioned Person, to the
extent such activities or business would be prohibited by Sanctions if conducted
by a corporation incorporated in the United States or in a European Union member
state, (c) for the purpose of funding any activities of or business in any
Designated Jurisdiction, to the extent such activities or business would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or in a European Union member state, or (d) in any other transaction that
will result in a violation by any Person (including any Person participating in
the transaction, whether as underwriter, advisor, investor or otherwise) of
applicable Sanctions or the PATRIOT Act.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or L/C Borrowing or any
reimbursement obligation in respect of any L/C Obligation, or (ii) within five
Business Days after the same becomes due, any interest on any Loan or any L/C
Obligation, or any fee due hereunder, or any other amount payable hereunder or
under any other Loan Document; or

(b) Specific Covenants. (i) The Borrower fails to perform or observe any term,
covenant or agreement contained in Section 6.03 or (ii) the Borrower or any
Subsidiary fails to perform or observe any term, covenant or agreement contained
in Section 6.05(a) (with respect to the Borrower) or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice thereof from the Administrative Agent to the
Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any

 

95



--------------------------------------------------------------------------------

other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (or, in the case of any representation or warranty
qualified by reference to materiality or Material Adverse Effect, in any
respect) when made or deemed made and such incorrect representation or warranty
(if curable, including by a restatement of any relevant financial statements)
shall remain incorrect for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower; or

(e) Cross-Default. Any Loan Party or any subsidiary thereof (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise, after giving effect to any applicable grace
period) in respect of any Indebtedness or guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any other agreement relating to any such Indebtedness or
guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, the effect of which default is to cause, with the giving of
notice if required, (x) such Indebtedness to be demanded or to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), (y)
an offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or (z) such guarantee to become payable or cash
collateral in respect thereof to be demanded; provided that this paragraph
(e) shall not apply to (i) secured Indebtedness that becomes due as a result of
the sale, transfer or other disposition (including as a result of a casualty or
condemnation event) of the property or assets securing such Indebtedness (to the
extent such sale, transfer or other disposition is not prohibited under this
Agreement, and it being understood that clause (A) above will apply to any
failure to pay any such Indebtedness above the Threshold Amount after it becomes
due and payable), (ii) termination events or similar events occurring under any
Swap Contract above the Threshold Amount (it being understood that clause
(A) above will apply to any failure to make any payment required as a result of
any such termination or similar event), (iii) any breach or default that is
(I) remedied by the Borrower or the applicable subsidiary or (II) waived
(including in the form of amendment) by the required holders of the applicable
item of Indebtedness, in either case, prior to the acceleration of Loans or
Commitments pursuant to this Article VIII or (iv) Indebtedness or a guarantee of
any Person assumed in connection with the acquisition of such Person to the
extent that such Indebtedness or guarantee is repaid, repurchased, prepaid,
redeemed or defeased substantially concurrently with such acquisition or as
required by the terms thereof as a result of the acquisition of such Person; or

(f) Insolvency Proceedings, Etc. (x) Any Loan Party or any Material Subsidiary,
pursuant to or within the meaning of any Debtor Relief Law (i) commences
proceedings to be adjudicated bankrupt or insolvent, (ii) consents to the
institution of bankruptcy or insolvency proceedings against it, or the filing by
it of a petition or answer or consent seeking reorganization or relief under
applicable Debtor Relief Law, (iii) consents to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator or other similar official of it or
for all or substantially all of its property, (iv) makes a general assignment
for the benefit of its creditors under any Debtor Relief Law, or (v) generally
is not paying its debts as they become due, or (y) a court of competent
jurisdiction enters an order or decree under any Debtor Relief Law that (i) is
for relief against any Loan Party or any Material Subsidiary, in a proceeding in
which any such

 

96



--------------------------------------------------------------------------------

Loan Party or any such Material Subsidiary is to be adjudicated bankrupt or
insolvent, (ii) appoints a receiver, liquidator, assignee, trustee, sequestrator
or other similar official of any Loan Party or any Material Subsidiary, or for
all or substantially all of the property of any such Loan Party of any such
Material Subsidiary, or (iii) liquidates any Loan Party or any Material
Subsidiary, in each case of this clause (y), which such order or decree is
unstayed and in effect for 60 consecutive days; or

(g) Judgments. There is entered against any Loan Party or any Material
Subsidiary one or more enforceable final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments or orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer does not dispute coverage), and there is a period of 60
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect, or any judgment creditor
shall legally attach or levy upon assets of such Person that are material to the
businesses and operations of the Borrower and the Subsidiaries, taken as a
whole, to enforce any such judgment; or

(h) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations (other than contingent indemnification obligations that survive the
termination of any Loan Document), ceases to be in full force and effect; or any
Loan Party contests in any manner the validity or enforceability of any material
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document,
except to the extent otherwise permitted hereunder or thereunder; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which, when taken together with all other ERISA Events, has
resulted or could reasonably be expected to result in a Material Adverse Effect,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan which has resulted or could reasonably be expected to result in a Material
Adverse Effect; or

(j) Change of Control. There occurs any Change of Control.

Notwithstanding anything in this Agreement to the contrary, each Lender and the
Administrative Agent hereby acknowledge and agree that a restatement of
historical financial statements shall not result in a Default hereunder (whether
pursuant to Section 5.05 as it relates to a representation made with respect to
such financial statements (including any interim unaudited financial statements)
or pursuant to Section 6.01 as it relates to delivery requirements for financial
statements) to the extent that such restatement does not reveal any material
adverse difference in the financial condition, results of operations or cash
flows of the Borrower and its subsidiaries in the previously reported
information from actual results reflected in such restatement for any relevant
prior period.

 

97



--------------------------------------------------------------------------------

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and the obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and the obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, and
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations pursuant to
clause (c) above shall automatically become effective, in each case, without
further act of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.14 and 2.15, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably

 

98



--------------------------------------------------------------------------------

among the Lenders and the L/C Issuers in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.14, ratably among the L/C Issuers
in proportion to the respective amounts described in this clause Fifth held by
them; and

Last, the balance, if any, after all of the Obligations have been paid in full
(other than contingent indemnification obligations not yet due or owing), to the
Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and each of the L/C Issuers
hereby irrevocably appoints Bank of America, N.A. to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and the Loan Parties
shall not have rights as third party beneficiaries of any such provisions, other
than Section 9.06. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of

 

99



--------------------------------------------------------------------------------

business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary duties, regardless of whether a
Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

100



--------------------------------------------------------------------------------

Any assignor of a Loan or seller of a participation hereunder shall be entitled
to rely conclusively on a representation of the assignee Lender or Participant
in the relevant Assignment and Assumption or participation agreement, as
applicable, that such assignee or purchaser is an Eligible Assignee. The
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Lenders or Competitors. Without
limiting the generality of the foregoing, the Administrative Agent shall not
(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Lender or
Competitor or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information
to, any Disqualified Lender or Competitor.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance, extension,
renewal or increase of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent(a) . (a) The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuers and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with (unless an Event of Default under
Section 8.01(a) or (f) has occurred and is continuing) the written

 

101



--------------------------------------------------------------------------------

consent of the Borrower (not to be unreasonably withheld or delayed), to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuers, appoint, with (unless an Event of Default under
Section 8.01(a) or (f) has occurred and is continuing) the written consent of
the Borrower (not to be unreasonably withheld or delayed), a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with (unless an
Event of Default under Section 8.01(a) or (f) has occurred and is continuing)
the written consent of the Borrower (not to be unreasonably withheld or
delayed), appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04

 

102



--------------------------------------------------------------------------------

shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (i) while the
retiring or removed Administrative Agent was acting as Administrative Agent and
(ii) after such resignation or removal for as long as any of them continues to
act in any capacity hereunder or under the other Loan Documents, including in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.

9.07 Non-Reliance on Administrative Agent, Arrangers, Bookrunners, and Other
Lenders. Each Lender and each L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent, the Syndication Agent, any
Co-Documentation Agent, any Arranger, any Bookrunner, any Senior Managing Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and each L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Syndication Agent, any Co-Documentation Agent, any
Arranger, any Bookrunner, any Senior Managing Agent or any other Lender or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers, Bookrunners, the Syndication Agent, the Co-Documentation
Agents or the Senior Managing Agents listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, the L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

103



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and each L/C Issuer to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders, the Borrower or the applicable Loan Party which is
signatory to the Loan Document subject to amendment, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) [reserved];

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender or L/C Issuer directly
affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

(e) change Section 8.03 without the written consent of each Lender adversely
affected thereby;

(f) release all or substantially all of the Guarantors without written consent
of each Lender (other than as otherwise permitted under the Loan Documents);

 

104



--------------------------------------------------------------------------------

(g) change any provision of this Section or the definition of “Required
Lenders”, “Required Revolving Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender or Revolving Lender, as applicable;

(h) [reserved];

(i) change or waive Section 4.03 as it relates to Credit Extensions under the
Revolving Facility without the written consent of the Required Revolving
Lenders; or

(j) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each L/C Issuer;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it,
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document, (iii) any Issuer Document may be amended, or rights or privileges
thereunder waived, in a writing executed only by the Borrower (and any
Subsidiary party thereto) and the L/C Issuer party thereto and (iv) any
provision of this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by the Borrower and the Administrative Agent
to cure any ambiguity, omission, defect, technical error or inconsistency
without the consent of any Lender or any L/C Issuer. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent, the Borrower (i) to add one or more additional revolving credit or term
loan facilities to this Agreement and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder.

 

105



--------------------------------------------------------------------------------

For purposes of any amendment, waiver or modification of any Loan Document
(including such modifications pursuant to this Section 10.01), or any plan of
reorganization pursuant to the U.S. Bankruptcy Code, that in either case does
not require the consent of each Lender or each affected Lender or does not
adversely affect such Affiliated Lender in any material respect as compared to
other Lenders, Affiliated Lenders will be deemed to have voted in the same
proportion as the Lenders that are not Affiliated Lenders voting on such matter;
and each Affiliated Lender hereby acknowledges, agrees and consents that if, for
any reason, its vote to accept or reject any plan pursuant to the U.S.
Bankruptcy Code is not deemed to have been so voted, then such vote will be
(x) deemed not to be in good faith and (y) “designated” pursuant to
Section 1126(e) of the U.S. Bankruptcy Code such that the vote is not counted in
determining whether the applicable class has accepted or rejected such plan in
accordance with Section 1126(c) of the U.S. Bankruptcy Code; provided that
Affiliated Debt Funds will not be subject to such voting limitations and will be
entitled to vote as any other Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or internationally recognized
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower, the Administrative Agent or an L/C Issuer, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or internationally recognized
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices and other communications sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply

 

106



--------------------------------------------------------------------------------

to notices to any Lender or any L/C Issuer pursuant to Article II if such Lender
or such L/C Issuer, as applicable, has notified the Administrative Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, each L/C Issuer and the Borrower may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
other Loan Party’s or the Administrative Agent’s transmission of Borrower
Materials or notices through the Platform, any other electronic platform or
electronic messaging service, or through the Internet except to the extent such
losses, claims, damages, liabilities or expenses are found to have resulted from
the gross negligence, bad faith or willful misconduct of such Agent Party by a
final and nonappealable judgment of a court of competent jurisdiction; provided
that in no event shall any Agent Party have any liability to the Borrower, any
other Loan Party, any Lender, any L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct and
actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent and
each L/C Issuer may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the L/C Issuers. In addition, each Lender

 

107



--------------------------------------------------------------------------------

agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or their its securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Loan Notices and Letter
of Credit Applications) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify, on a joint and several
basis, the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower, except to the extent resulting from the gross
negligence, bad faith or willful misconduct of such Person as determined by a
final and nonappealable judgment of a court of competent jurisdiction. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as an L/C Issuer) hereunder and under the other Loan Documents,
(c) any

 

108



--------------------------------------------------------------------------------

Lender from exercising setoff rights in accordance with Section 10.08 (subject
to the terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. To the extent the Closing Date occurs, the Borrower
shall pay (i) all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements one firm of outside counsel for the Administrative
Agent), in connection with the syndication of the Facilities, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions of this Agreement or any other Loan Document and (ii) all reasonable
and documented out-of-pocket expenses incurred by the L/C Issuers in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of one firm of outside
counsel for the Administrative Agent, the L/C Issuers and the Lenders, taken as
a whole (and, in the case of an actual or perceived conflict of interest where
such of the Administrative Agent, the Lender and the L/C Issuer that is affected
by such conflict informs the Borrower of such conflict and thereafter retains
its own counsel, of another firm of outside counsel for the Administrative
Agent, such Lender or such L/C Issuer, as the case may be), and, if necessary,
of a single firm of outside local counsel in each appropriate jurisdiction
(which may include a single firm of special counsel acting in multiple
jurisdictions) and of such other outside counsel retained with the prior written
consent of the Borrower (not to be unreasonably withheld or delayed)), (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such reasonable, documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Syndication Agent, the
Co-Documentation Agents, the Bookrunners, the Arrangers, the L/C Issuers, the
Senior Managing Agents and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable and documented out-of-pocket fees and expenses
(including the fees, charges and disbursements of one firm of outside counsel
for the Indemnitees, taken as a whole and, if necessary, of a single firm of
outside local counsel in each appropriate jurisdiction (which may include a
single firm of special counsel acting in multiple jurisdictions) material to the
interests of all such Indemnitees, taken as a whole (and, in the case of an
actual or perceived conflict of interest where the Indemnitee affected by such
conflict

 

109



--------------------------------------------------------------------------------

notifies the Borrower of the existence of such conflict and thereafter retains
its own counsel, of another firm of outside counsel for such Indemnitee)), joint
or several, to which any such Indemnitee may become subject to the extent
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the syndication of Commitments
hereunder, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the 2019 Transactions or any other
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by an L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit) and (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
in each case whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, or any
director, shareholder or creditor of the foregoing, and regardless of whether
any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related fees or expenses (in the cases of clauses (A) and (B), as
determined by a court of competent jurisdiction by final and nonappealable
judgment) to have resulted from either (A) the bad faith, gross negligence or
willful misconduct of such Indemnitee or any of its Related Indemnified Person,
(B) the material breach of such Indemnitee’s or its Related Indemnified Person’s
obligations hereunder or under any other Loan Document or (C) a dispute solely
among Indemnitees (other than any claims against any Indemnitee in its capacity
as the Administrative Agent, the Syndication Agent, a Co-Documentation Agent, or
Bookrunner, Arranger or Senior Managing Agent or any similar role under the Loan
Documents) not arising from any act or omission of the Borrower or any
Subsidiary or Affiliate of the foregoing. Without limiting the provisions of
Section 3.01(c), this Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, and
without limiting the obligations of the Borrower to do so, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such L/C
Issuer, in each case in its capacity as such, or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided further that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or such L/C Issuer in its

 

110



--------------------------------------------------------------------------------

capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or such L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the bad faith, gross negligence or willful misconduct of
such Indemnitee as determined by a final and nonappealable judgment of a court
of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent or
any L/C Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

 

111



--------------------------------------------------------------------------------

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its respective rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(e) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans under any Facility
(including for purposes of this subsection (b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

(i) [Reserved]

(ii) Minimum Amounts.

(A) in the case of (x) an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under a particular Facility,
(y) contemporaneous assignments to related Approved Funds (determined after
giving effect to such assignment) that equal at least the amount specified in
paragraph (b)(ii)(B) of this Section in the aggregate, or (z) an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in subsection (b)(ii)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the trade
date, shall not be less than $25,000,000 or a whole multiple of $10,000,000 in
excess thereof unless each of the Administrative Agent and, so long as no Event
of Default under Section 8.01(a) or (f) has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).

 

112



--------------------------------------------------------------------------------

(iii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iv) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(ii)(B) of this Section and, in
addition:

(A) The prior written consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default under Section 8.01(a) or (f) with respect to a Loan Party has occurred
and is continuing at the time of such assignment or (2) (i) in the case of an
assignment of Term Loans, such assignment is to a Lender, or an Affiliate or
Approved Fund thereof, and (ii) in the case of an assignment under the Revolving
Facility, such assignment is to a Revolving Lender or an Affiliate thereof;
provided that the Borrower shall be deemed to have consented to any such
assignment of a Term Loan unless it shall object thereto by written notice to
the Administrative Agent within ten (10) Business Days after having received
notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consent of each L/C Issuer (not to be unreasonably withheld or delayed)
shall be required for any assignment of Revolving Commitments, unless such
assignment is made by a Revolving Lender to an Affiliate of such Revolving
Lender.

(v) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that (i) the Administrative Agent may, in its sole discretion, elect to waive
such processing and recordation fee in the case of any assignment and
(ii) neither a Non-Accepting Lender nor a Non-Consenting Lender shall be
required to execute an Assignment and Assumption and such Assignment and
Assumption shall become effective upon execution thereof by the other parties
thereto, the payment of the processing and recordation fee (if applicable) and
the satisfaction of the other conditions set forth in Section 10.13 and, if
applicable, Section 2.16(c). The assignee, if it is not a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.

(vi) No Assignment to Certain Persons. No such assignment shall be made
(A) to those Persons separately identified as “disqualified lenders” in a
posting to all Lenders (including Public Lenders) on the Platform or another

 

113



--------------------------------------------------------------------------------

similar electronic system as of the Closing Date (each, together with its
Affiliates described in clause (C) below, a “Disqualified Lender”), (B) to those
Persons who are competitors of the Borrower that are separately clearly
identified by name in writing by the Borrower and posted to all Lenders
(including Public Lenders) on the Platform or another similar electronic system
from time to time (each, together with its Affiliates described in clause
(C) below, a “Competitor”); provided that, notwithstanding anything herein to
the contrary, (i) in no event shall being identified as a “Competitor” pursuant
to this clause (B) or a Disqualified Lender retroactively disqualify any parties
that have previously acquired an assignment hereunder that is otherwise
permitted from becoming a Lender, (ii) if the Borrower provides written consent
to assignment to an entity identified as a Disqualified Lender or Competitor,
such entity will not be considered a Disqualified Lender or Competitor, as
applicable, for the purpose of such assignment, (C) to any Affiliate (other than
a bona fide debt fund primarily engaged in, or that advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds or similar extensions of credit
or securities in the ordinary course) of a Person identified pursuant to clause
(A) or (B) above that is either (x) identified in writing by the Borrower from
time to time or (y) clearly identifiable as an Affiliate of such Person on the
basis of such Affiliate’s name, (D) to any Defaulting Lender or any of its
subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (D), or (E) to
a natural Person (or to a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person). It being
understood that the Administrative Agent and any Lender may share the list
referenced in clauses (A), (B) and (C) above with any Lender or potential Lender
at any time in their sole discretion.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of

 

114



--------------------------------------------------------------------------------

such interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for Tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and related
interest amounts) of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the L/C Issuers and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower, the L/C Issuers (with respect to the Revolving
Facility only) and, with respect to its interests only, any Lender, at any
reasonable time and from time to time upon reasonable prior notice. This
Section 10.06(c) and Section 2.11 shall be construed so that all Loans are at
all times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code and any related United States Treasury
Regulations (or any other relevant or successor provisions of the Code or of
such United States Treasury Regulations). No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this subsection.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent or any L/C Issuer, sell
participations to any Person (other than natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person, a Disqualified Lender, a Competitor or a Defaulting Lender)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment

 

115



--------------------------------------------------------------------------------

and/or the Loans (including such Lender’s participations in L/C Obligations)
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent, the L/C Issuers and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 10.04(c)
without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section
(it being understood that the documentation required under Section 3.01(e) shall
be delivered to the Lender who sells the participation); provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under subsection (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and related interest amounts) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents, which register complies with the requirements of Sections 163(f),
871(h) and 881(c)(2) of the Code and the United States Treasury Regulations
promulgated thereunder (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

116



--------------------------------------------------------------------------------

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(f) Assignments to Affiliated Lenders. Any Lender may, at any time, assign all
or a portion of its rights and obligations under this Agreement to the
Affiliated Lenders (and such Affiliated Lenders may contribute the same to the
Borrower), subject to the following limitations:

(i) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in meetings attended solely by the Lenders and the Administrative
Agent, other than the right to receive notices of Borrowings, notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II;
provided, however, that the foregoing provisions of this clause will not apply
to the Affiliated Debt Funds;

(ii) for purposes of any amendment, waiver or modification of any Loan Document
(including such modifications pursuant to Section 10.01), or, subject to the
last paragraph of Section 10.01, any plan of reorganization or similar
dispositive restructuring plan pursuant to the U.S. Bankruptcy Code, that in
either case does not require the consent of each Lender or each affected Lender
or does not adversely affect such Affiliated Lender in any material respect as
compared to other Lenders, Affiliated Lenders will be deemed to have voted in
the same proportion as the Lenders that are not Affiliated Lenders voting on
such matter; and each Affiliated Lender hereby acknowledges, agrees and consents
that if, for any reason, its vote to accept or reject any plan pursuant to the
U.S. Bankruptcy Code is not deemed to have been so voted, then such vote will be
(A) deemed not to be in good faith and (B) “designated” pursuant to
Section 1126(e) of the U.S. Bankruptcy Code such that the vote is not counted in
determining whether the applicable class has accepted or rejected such plan in
accordance with Section 1126(c) of the U.S. Bankruptcy Code; provided that
Affiliated Debt Funds will not be subject to such voting limitations and will be
entitled to vote as any other Lender;

(iii) the aggregate principal amount of Term Loans purchased by assignment
pursuant to this Section 10.06 and held at any one time by Affiliated Lenders
(other than Affiliated Debt Funds) may not exceed 25.0% of the outstanding
principal amount of all Term Loans plus the outstanding principal amount of all
term loans made pursuant to any Incremental Term Loan calculated at the time
such Loans are purchased (such percentage, the “Affiliated Lender Cap”);
provided that to the extent any assignment to an Affiliated Lender would result
in the aggregate principal amount of all Loans held by Affiliated Lenders

 

117



--------------------------------------------------------------------------------

exceeding the Affiliated Lender Cap, the assignment of such excess amount will
be void ab initio;

(iv) Affiliated Lenders may not purchase or otherwise be the assignee of
Revolving Loans or Revolving Commitments; and

(v) the assigning Lender and the Affiliated Lender purchasing such Lender’s
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit D-2 hereto; provided that each
Affiliated Lender agrees to notify the Administrative Agent and the Borrower
promptly (and in any event within 10 Business Days) if it acquires any Person
who is also a Lender, and each Lender agrees to notify the Administrative Agent
and the Borrower promptly (and in any event within 10 Business Days) if it
becomes an Affiliated Lender.

Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (ii) otherwise acted on
any matter related to any Loan Document, or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, the aggregate
amount of Loans held by any Affiliated Debt Funds shall be deemed to be not
outstanding to the extent in excess of 49.9% of the amount required for all
purposes of calculating whether the Required Lenders have taken any actions.

Each Affiliated Lender by its acquisition of any Loans outstanding hereunder
will be deemed to have waived any right it may otherwise have had to bring any
action in connection with such Loans against the Administrative Agent, in its
capacity as such, and will be deemed to have acknowledged and agreed that the
Administrative Agent shall have no liability for any losses suffered by any
Person as a result of any purported assignment to or from an Affiliated Lender.

(g) Assignments to the Borrower. Assignments of Term Loans under the Term A-3
Facility, the Term A-5 Facility or the Term A-7 Facility to the Borrower or any
Subsidiary shall be permitted through open market purchases and/or “Dutch
auctions”, so long as any offer to purchase or take by assignment (other than
through open market purchases which may be consummated with individual Lenders
on a non-pro rata basis) by such Person shall have been made to all Lenders
under the applicable Facility, so long as (i) no Event of Default has occurred
and is continuing, (ii) the Term Loans purchased are immediately cancelled and
(iii) no proceeds from any loan under the Revolving Facility shall be used to
fund such assignments. The Borrower and the Subsidiaries may not purchase or
otherwise be the assignee of Revolving Loans or Revolving Commitments.

(h) Cancellation / Retirement of Loans. Upon any contribution of Loans to the
Borrower and upon any purchase of Loans by the Borrower or any Subsidiary,
(i) the aggregate principal amount (calculated on the face amount thereof) of
such Loans shall

 

118



--------------------------------------------------------------------------------

automatically be cancelled and retired by the Borrower on the date of such
contribution or purchase (and, if requested by the Administrative Agent, with
respect to a contribution of Loans, any applicable contributing Lender shall
execute and deliver to the Administrative Agent an Assignment and Assumption, or
such other form as may be reasonably requested by the Administrative Agent, in
respect thereof pursuant to which the respective Lender assigns its interest in
such Loans to the Borrower for immediate cancellation) and (ii) the
Administrative Agent shall record such cancellation or retirement in the
Register.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
officers, directors, employees, advisors (including legal counsel), independent
auditors, professionals and other experts, agents or representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential, and any failure of such Persons to comply with this
Section 10.07 shall constitute a breach of this Section 10.07 by the
Administrative Agent, the relevant L/C Issuer or the relevant Lender, as
applicable), (b) to the extent (i) requested or demanded by any regulatory
authority having jurisdiction over such Person or its Related Parties, pursuant
to the order of any court or administrative agency or in any pending legal,
judicial or administrative proceeding, or otherwise as required by applicable
law, rule or regulation or compulsory legal process based on the reasonable
advice of counsel, or otherwise required by applicable law or by any subpoena or
similar legal process or (ii) reasonably necessary in connection with the
exercise of remedies with respect to, or the enforcement of, such Person’s
rights under any Loan Document; provided that, (A) in each case, unless
prohibited by applicable law or court order, such Person shall, to the extent
practicable, promptly notify the Borrower thereof prior to disclosure (other
than any such request in connection with an audit or examination conducted by
bank accountants or any governmental bank or other regulatory authority
exercising examination or regulatory authority) and (B) in the case of clause
(ii) only, and at the Borrower’s sole expense, such Person shall use its
reasonable best efforts to ensure that such Information is kept confidential in
connection with the exercise of such remedies, (c) to any other party hereto,
(d) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or any Eligible Assignee invited to be a Lender pursuant
to Sections 2.16(c) or 2.17(c) or (ii) any actual or prospective party (or its
or its Affiliates’ partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives) to any swap, derivative
or other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder; provided
that such information shall not be shared with any Competitors previously
identified to the Administrative Agent and Lenders pursuant to
Section 10.06(b)(vi), (e) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its subsidiaries or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (f) with
the consent of the Borrower or (g) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to or is independently developed by the Administrative
Agent, any Lender, any L/C Issuer or any of their respective Affiliates from a
source other than

 

119



--------------------------------------------------------------------------------

the Borrower that is not to such Lender’s knowledge subject to confidentiality
obligations to the Borrower. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents
and the Commitments. For purposes of this Section, “Information” means all
information received from the Borrower or any subsidiary thereof relating to the
Borrower or any subsidiary thereof or any of their respective businesses, other
than any such information that is available to the Administrative Agent, any
Lender or any L/C Issuer on a nonconfidential basis prior to disclosure by the
Borrower or any subsidiary thereof; provided that, in the case of information
received from the Borrower or any subsidiary thereof after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or its subsidiaries, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default under Section 8.01(a) or (f) shall
have occurred and be continuing, each Lender, each L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency, but excluding deposits in (a) payroll accounts, (b) health savings
accounts, worker’s compensation accounts and other employee benefits accounts,
(c) withholding tax accounts and (d) fiduciary or escrow accounts) at any time
held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party then due and owing under this
Agreement or any other Loan Document to such Lender or such L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, such L/C
Issuer or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or such Loan Party
are owed to a branch, office or Affiliate of such Lender or such L/C Issuer
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that, in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including

 

120



--------------------------------------------------------------------------------

other rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent or any L/C Issuer constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or (except as may be Cash Collateralized in an
amount equal to the Minimum Collateral Amount or as otherwise agreed by the
applicable L/C Issuer) any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or

 

121



--------------------------------------------------------------------------------

impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.12, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent or
the L/C Issuers, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

10.13 Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender, Non-Accepting Lender or a Non-Consenting Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from (or on behalf of)
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Accepting Lender or a Non-Consenting Lender, the applicable assignee shall
have consented to the applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

 

122



--------------------------------------------------------------------------------

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY HERETO, OR ANY RELATED
PARTY OF THE FOREGOING, IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK SITTING IN NEW YORK
COUNTY, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR

 

123



--------------------------------------------------------------------------------

ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Syndication
Agent, the Arrangers, the Co-Documentation Agents, the Senior Managing Agents,
the L/C Issuers and the Lenders are arm’s-length commercial transactions between
the Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Syndication Agent, the Arrangers, the
Co-Documentation Agents, the Senior Managing Agents, the L/C Issuers and the
Lenders, on the other hand, (B) the Borrower and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower and each other Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Syndication Agent, each
Arranger, each Co-Documentation Agent, each Senior Managing Agent, each L/C
Issuer and each Lender is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Borrower, any
other Loan Party or any of their respective Affiliates, or any other Person and
(B) none of the Administrative Agent, the Syndication Agent, the Arrangers, the
Co-Documentation Agents, the Senior Managing Agents, any L/C Issuer or any
Lender has any obligation to the Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Syndication Agent, the
Arrangers, the Co-Documentation Agents, the Senior Managing Agents, the L/C
Issuers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, any other Loan Party and their respective Affiliates, and none of the
Administrative Agent, the Syndication Agent, the Arrangers, the Co-Documentation
Agents, the Senior Managing Agents, any L/C Issuer or any Lender has any
obligation to disclose any of such interests to the Borrower, any other Loan
Party or any of their respective Affiliates. To the fullest extent permitted by
Law, each of the Borrower and each other Loan Party hereby agrees not to assert
any claims that it may have against the Administrative Agent, the Syndication
Agent, the Arrangers, the Co-Documentation Agents, the Senior Managing Agents,
any L/C Issuer or any Lender with respect to any alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated

 

124



--------------------------------------------------------------------------------

hereby (including without limitation Assignment and Assumptions, amendments or
other modifications, Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state Laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

10.18 USA PATRIOT Act. Each Lender and each L/C Issuer that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender or any L/C Issuer) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”), it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender, such L/C Issuer or the Administrative
Agent, as applicable, to identify each Loan Party in accordance with the Act.
The Borrower shall, promptly following a request by the Administrative Agent,
any Lender or any L/C Issuer, provide all documentation and other information
that the Administrative Agent, such Lender or such L/C Issuer requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
and the other Loan Parties in respect of any such sum due from it to the
Administrative Agent, any Lender or any L/C Issuer hereunder or under the other
Loan Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent,
such Lender or such L/C Issuer, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent, any Lender or any L/C Issuer
from the Borrower or any other Loan Party in the Agreement Currency, the
Borrower agree, as a separate obligation and notwithstanding any such judgment,
to indemnify the Administrative Agent, such Lender or such L/C Issuer, as the
case may be, against such loss. If the amount of the Agreement Currency so
purchased is greater than the sum originally due to the Administrative Agent,
any Lender or any L/C Issuer in such currency, the Administrative Agent, such
Lender or such L/C Issuer, as the case may be, agrees

 

125



--------------------------------------------------------------------------------

to return the amount of any excess to the Borrower (or to any other Person who
may be entitled thereto under applicable Law).

10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.21 Lender ERISA Representation.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

126



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

(c) For purposes of this Section 10.21, the following definitions apply to each
of the capitalized terms below:

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

10.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or any L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

127



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

10.23 California Judicial Reference. If any action or proceeding is filed in a
court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other Loan
Document, (a) the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 10.04, the Borrower shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.

ARTICLE XI.

GUARANTEE

11.01 Guarantors. Any time after the Closing Date, the Borrower, in consultation
with the Administrative Agent, may cause any Domestic Subsidiary of the Borrower
and, to the extent reasonably acceptable to the Administrative Agent, any
Foreign Subsidiary of the Borrower to guarantee the Obligations of the Borrower
under the Loan Documents by delivering to the Administrative Agent customary
joinder documentation reasonably acceptable to the Administrative Agent, and
pursuant to which such Person shall become a “Guarantor” for all purposes under
this Agreement and each other Loan Document and shall be bound by all of the
obligations and shall have all of the rights of a “Guarantor” under this
Agreement and each other Loan Document including, without limitation, providing
the guarantee of the Guaranteed Obligations as set forth in this Article XI.

11.02 Guarantee. Each Closing Date Guarantor hereby, and upon becoming a
Guarantor pursuant to Section 11.01, each other Guarantor, on a joint and
several basis, unconditionally guarantees (the undertaking of each Guarantor
contained in this Article XI being a “Guarantee”) the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all Obligations of
the Borrower now or hereafter existing under the Loan Documents, whether for
principal, interest, fees, expenses or otherwise (such obligations,
collectively, being the “Guaranteed Obligations”). Each Guarantee is a guaranty
of payment and not of collection. Each Closing Date Guarantor hereby, and upon
becoming a Guarantor pursuant to Section 11.01 each other Guarantor, agrees
that, as between each Guarantor and the Administrative Agent, the Guaranteed
Obligations may be declared to be due and payable for

 

128



--------------------------------------------------------------------------------

purposes of its Guarantee notwithstanding any stay (including any stay imposed
by the commencement by or against the Borrower of any proceeding under any
Debtor Relief Laws naming the Borrower as the debtor in such proceeding),
injunction or other prohibition which may prevent, delay or vitiate any
declaration as regards the Borrower and that in the event of a declaration or
attempted declaration, the Guaranteed Obligations shall immediately become due
and payable by the Guarantors for purposes of its Guarantee. Anything contained
herein to the contrary notwithstanding, the obligations of each Guarantor
hereunder at any time shall, without further action by any Guarantor or any
other Person, be automatically limited and reduced to an aggregate amount equal
to the largest amount that would not render such Guarantor’s obligations
hereunder invalid and unenforceable or otherwise subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of the U.S. Bankruptcy Code
or any comparable provisions of any similar federal or state law (including the
Uniform Fraudulent Conveyance Act and the Uniform Fraudulent Transfer Act) or
subordinated to the claims of other creditors as determined in such proceeding.

11.03 Guaranty Absolute. Each Closing Date Guarantor hereby, and upon becoming a
Guarantor pursuant to Section 11.01 each other Guarantor, guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent, the L/C Issuers or the Lenders with respect thereto. The
liability of each Guarantor under its Guarantee shall be absolute and
unconditional irrespective of:

(a) any lack of validity, enforceability or genuineness of any provision of any
Loan Document, any Guaranteed Obligations or any other agreement or instrument
relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from this Agreement;

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the Guaranteed Obligations;

(d) any law or regulation of any jurisdiction or any other event affecting any
term of a Guaranteed Obligation; or

(e) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Guarantor or the Borrower.

Each Guarantee shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent, any L/C Issuer or any
Lender upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise, all as though such payment had not been made.

11.04 Waivers.

 

129



--------------------------------------------------------------------------------

(a) Each Closing Date Guarantor hereby, and upon becoming a Guarantor pursuant
to Section 11.01 each other Guarantor, waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and its Guarantee and any requirement that the Administrative Agent,
any L/C Issuer or any Lender protect, secure, perfect or insure any security
interest or lien or any property subject thereto or exhaust any right or take
any action against the Borrower or any other Person or any collateral.

(b) Each Closing Date Guarantor hereby, and upon becoming a Guarantor pursuant
to Section 11.01 each other Guarantor, irrevocably waives any claims or other
rights that it may now or hereafter acquire against the Borrower that arise from
the existence, payment, performance or enforcement of the obligations of any
Guarantor under its Guarantee, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Administrative Agent, any L/C
Issuer or any Lender against the Borrower or any collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from the
Borrower, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right.
If any amount shall be paid to any Guarantor in violation of the preceding
sentence at any time prior to the later of the payment in full of the Guaranteed
Obligations and all other amounts payable under such Guarantor’s Guarantee and
the applicable Maturity Date, such amount shall be held in trust for the benefit
of the Administrative Agent, any L/C Issuer and the Lenders and shall forthwith
be paid to the Administrative Agent to be credited and applied to the Guaranteed
Obligations and all other amounts payable under such Guarantor’s Guarantee,
whether matured or unmatured, in accordance with the terms of this Agreement and
such Guarantor’s Guarantee, or to be held as collateral for any Guaranteed
Obligations or other amounts payable under the Guarantee thereafter arising.
Each Closing Date Guarantor hereby, and upon becoming a Guarantor pursuant to
Section 11.01 each other Guarantor, acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and its Guarantee and that the waiver set forth in this Section 11.04(b) is
knowingly made in contemplation of such benefits.

11.05 Continuing Guaranty. Each Guarantee is a continuing guaranty and shall
(i) remain in full force and effect until payment in full of the Guaranteed
Obligations (including any and all Guaranteed Obligations which remain
outstanding after the applicable Maturity Date) and all other amounts payable
under its Guarantee, (ii) be binding upon each Guarantor and its successors and
assigns, and (iii) inure to the benefit of and be enforceable by the Lenders,
the L/C Issuers, the Administrative Agent and their respective successors,
transferees and assigns.

11.06 Release of Guarantors. If in compliance with the terms and provisions of
this Agreement, any Guarantor ceases to constitute a Subsidiary, then such
Guarantor shall, in the discretion of the Borrower upon notice in writing to the
Administrative Agent, automatically be released from its obligations under this
Agreement or any other Loan Document, including its Guarantee set forth in this
Article XI, and thereafter such Person shall no longer constitute a Guarantor
under this Agreement or any other Loan Documents. In the event that (A) a
Ratings Event has occurred (or shall, substantially concurrently with the
release of any Guarantee hereunder, occur) and (B) any Guarantor ceases to (or
shall, substantially concurrently with the release of its Guarantee hereunder,
cease to) guarantee any Indebtedness described under clause

 

130



--------------------------------------------------------------------------------

(a) of the definition thereof of the Borrower in aggregate outstanding principal
amount equal to or greater than the Threshold Amount, then such Guarantor shall,
in the discretion of the Borrower upon notice in writing to the Administrative
Agent, be automatically released from its obligations under this Agreement and
each other Loan Document, including its Guarantee set forth in this Article XI,
and thereafter such Person shall no longer constitute a Guarantor under this
Agreement or any other Loan Document.

At the request of the Borrower, the Administrative Agent shall, at the
Borrower’s expense, execute such documents as are reasonably necessary to
acknowledge any such release in accordance with this Section 11.06, so long as
the Borrower shall have provided the Administrative Agent a certificate, signed
by a Responsible Officer of the Borrower, certifying as to satisfaction of the
requirements set forth above and the release of such Guarantor’s Guarantee in
compliance with this Agreement.

[Signature pages follow]

 

131



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BROADCOM INC.,

as Borrower

By:   /s/ Thomas H. Krause, Jr.   Name:   Thomas H. Krause, Jr.   Title:   Chief
Financial Officer and Vice President

 

BROADCOM TECHNOLOGIES INC.,

as Guarantor

By:   /s/ Thomas H. Krause, Jr.   Name:   Thomas H. Krause, Jr.   Title:   Chief
Financial Officer, Treasurer and Secretary

 

BROADCOM CORPORATION,

as Guarantor

By:   /s/ Thomas H. Krause, Jr.   Name:   Thomas H. Krause, Jr.   Title:   Chief
Financial Officer, Vice President and Secretary

 

BROADCOM CAYMAN FINANCE LIMITED,

as Guarantor

By:   /s/ Thomas H. Krause, Jr.   Name:   Thomas H. Krause, Jr.   Title:  
Director

 

[Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:   /s/ Anthea Del Bianco   Name:   Anthea Del Bianco   Title:   Vice
President

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender and L/C Issuer

By:   /s/ Jeannette Lu   Name:  Jeannette Lu   Title:    Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Australia and New Zealand Banking Group Limited,

as a Lender

By:   /s/ Robert Grillo   Name:  Robert Grillo   Title:    Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH,

as a Lender

By:   /s/ Brian Crowley   Name:  Brian Crowley   Title:    Managing Director By:
  /s/ Nurys Maleki   Name:  Nurys Maleki   Title:    Executive Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF MONTREAL,

as a Lender and L/C Issuer

By:   /s/ Michael Kus   Name:  Michael Kus   Title:    Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender and L/C Issuer

By:   /s/ Martin Corrigan   Name:  Martin Corrigan   Title:    Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS,

as a Lender and L/C Issuer

By:   /s/ Brendan Heneghan   Name:  Brendan Heneghan   Title:    Director By:  
/s/ Nicole Rodriguez   Name:  Nicole Rodriguez   Title:    Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Citibank, N.A.,

as a Lender and L/C Issuer

By:   /s/ Susan M. Olsen   Name:  Susan M. Olsen   Title:    Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK BRANCH,

as a Lender

By:   /s/ Mathew J. Ward   Name:  Mathew Ward   Title:    Director By:   /s/
Paolo de Alessandrini   Name:  Paolo de Alessandrini   Title:    Managing
Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch,

as a Lender

By:   /s/ Judith Smith   Name:  JUDITH SMITH   Title:    AUTHORIZED SIGNATORY
By:   /s/ Emerson Almeida   Name:  Emerson Almeida   Title:    Authorized
Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DBS BANK LTD., as a Lender By:   /s/ Santanu Mitra   Name:  Santanu Mitra  
Title:    Executive Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender and L/C Issuer

By:   /s/ Ming K. Chu   Name:  Ming K. Chu   Title:    Director By:   /s/
Virginia Cosenza   Name:  Virginia Cosenza   Title:    Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:   /s/ Rebecca Kratz   Name:  Rebecca Kratz   Title:    Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, N.A.,

as a Lender and L/C Issuer

By:   /s/ Aleem Shamji   Name:  Aleem Shamji   Title:    Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender and L/C Issuer

By:   /s/ Inderjeet Singh Aneja   Name:  Inderjeet Singh Aneja   Title:    Vice
President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

as a Lender and L/C Issuer

By:   /s/ Tracy Rahn   Name:  Tracy Rahn   Title:    Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Lender

By:   /s/ Michael King   Name:  Michael King   Title:    Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MUFG Bank Ltd,

as a Lender and L/C Issuer

By:   /s/ Lillian Kim   Name:  Lillian Kim   Title:    Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

OVERSEA-CHINESE BANKING CORPORATION LIMITED, LOS ANGELES AGENCY,

as a Lender

By:   /s/ Charles Ong   Name:  Charles Ong   Title:    General Manager

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender and L/C Issuer

By:   /s/ Kamran Khan   Name:  Kamran Khan   Title:    Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Standard Chartered Bank,

as a Lender

By:   /s/ Guilherme Domingos   Name:  Guilherme Domingos   Title:    Director,
Loan Syndications, Americas

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation

as a Lender and L/C Issuer

By:   /s/ Akira Fujiwara   Name:  Akira Fujiwara   Title:    Managing Director

 

[For Lenders Requiring a Second Signature Block] By:       Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:   /s/ Christian Sumulong   Name:  Christian Sumulong   Title:    Vice
President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A.,

as a Lender

By:   /s/ Jason Siewert   Name:  Jason Siewert   Title:    Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Lender and L/C Issuer

By:   /s/ Jason Rinne   Name:  Jason Rinne   Title:    Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

The Toronto-Dominion Bank, New York Branch,

as a Lender

By:   /s/ Michael Borowiecki   Name:  Michael Borowiecki   Title:    Authorized
Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

U.S. Bank National Association,

as a Lender

By:   /s/ Joan Kiekhaefer   Name:  Joan Kiekhaefer   Title:    Senior Vice
President

 

[For Lenders Requiring a Second Signature Block] By:       Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender and L/C Issuer

By:   /s/ S. Michael St. Geme   Name:  S. Michael St. Geme   Title:    Managing
Director

 

[For Lenders Requiring a Second Signature Block] By:       Name:   Title:

 

[Signature Page to Credit Agreement]